


EXHIBIT 10.1

 

[EXECUTION COPY]

 

Published CUSIP Number 67704PAJ1

 

CREDIT AGREEMENT

 

among

 

OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION),

as Borrower,

 

THE LENDERS IDENTIFIED HEREIN,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

 

and

 

BANK OF MONTREAL and COBANK, ACB,
as L/C Issuers

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent

 

COBANK, ACB, SUNTRUST BANK, ROYAL BANK OF CANADA and MIZUHO CORPORATE
BANK, LTD.,
as Co-Documentation Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Book Managers

 

DATED AS OF JUNE 9, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1

1.1

Definitions

1

1.2

Other Interpretive Provisions

21

1.3

Accounting Terms

22

1.4

Time

22

1.5

Letter of Credit Amounts

23

 

 

 

SECTION 2. THE COMMITMENTS AND CREDIT EXTENSIONS

23

2.1

Committed Loans

23

2.2

Borrowings, Conversions and Continuations of Committed Loans

23

2.3

Letters of Credit

25

2.4

Swing Line Loans

35

2.5

Prepayments

38

2.6

Termination or Reduction of Commitments

39

2.7

Repayment of Loans

39

2.8

Interest

39

2.9

Fees

40

2.10

Computation of Interest and Fees

41

2.11

Evidence of Debt

41

2.12

Payments Generally; Administrative Agent’s Clawback

42

2.13

Sharing of Payments by Lenders

44

2.14

Extension of Maturity Date

44

2.15

Increase in Commitments

46

2.16

Cash Collateral

47

2.17

Defaulting Lenders

48

 

 

 

SECTION 3. TAXES, YIELD PROTECTION AND ILLEGALITY

50

3.1

Taxes

50

3.2

Illegality

54

3.3

Inability to Determine Rates

54

3.4

Increased Costs

55

3.5

Compensation for Losses

56

3.6

Mitigation Obligations

57

3.7

Survival

57

 

 

 

SECTION 4. CONDITIONS PRECEDENT

58

4.1

Closing Conditions

58

4.2

Conditions to All Credit Extensions

60

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

61

5.1

Organization and Good Standing

61

5.2

Due Authorization

61

 

i

--------------------------------------------------------------------------------


 

5.3

No Conflicts

61

5.4

Consents

62

5.5

Enforceable Obligations

62

5.6

Financial Condition

62

5.7

No Material Adverse Change Relating to Wholesale Power Contracts

62

5.8

No Default

62

5.9

Indebtedness

62

5.10

Litigation

63

5.11

Taxes

63

5.12

Compliance with Law

63

5.13

ERISA

63

5.14

Use of Proceeds

64

5.15

Government Regulations

64

5.16

Solvency

65

5.17

Disclosure

65

5.18

Environmental Matters

65

5.19

Insurance

66

5.20

Franchises, Licenses, Etc.

66

5.21

Subsidiaries; Affiliates; Members

66

5.22

Wholesale Power Contracts

66

 

 

 

SECTION 6. AFFIRMATIVE COVENANTS

66

6.1

Information Covenants

66

6.2

Patronage Capital and Membership Fees

69

6.3

Notices with Respect to Wholesale Power Contracts

69

6.4

Preservation of Existence, Franchises and Assets

69

6.5

Books and Records

70

6.6

Compliance with Law

70

6.7

Payment of Taxes and Other Claims

70

6.8

Insurance

70

6.9

Use of Proceeds

70

6.10

Audits/Inspections

71

6.11

CoBank Equity and Security

71

 

 

 

SECTION 7. NEGATIVE COVENANTS

72

7.1

Nature of Business

72

7.2

Consolidation and Merger

72

7.3

Arm’s-Length Transactions

72

7.4

Fiscal Year; Organizational Documents

73

7.5

Liens

73

7.6

Wholesale Power Contracts

74

7.7

Indebtedness

74

 

 

 

SECTION 8. EVENTS OF DEFAULT

74

8.1

Events of Default

74

8.2

Acceleration; Remedies

77

8.3

Allocation of Payments After Event of Default

78

 

ii

--------------------------------------------------------------------------------


 

SECTION 9. ADMINISTRATIVE AGENT

79

9.1

Appointment and Authority

79

9.2

Rights as a Lender

79

9.3

Exculpatory Provisions

80

9.4

Reliance by Administrative Agent

81

9.5

Delegation of Duties

81

9.6

Resignation of Administrative Agent

81

9.7

Non-Reliance on Administrative Agent and Other Lenders

82

9.8

No Other Duties, Etc.

83

9.9

Administrative Agent May File Proofs of Claim

83

 

 

 

SECTION 10. MISCELLANEOUS

84

10.1

Notices and Other Communications; Facsimile Copies

84

10.2

Right of Set-Off; Payments Set Aside

86

10.3

Successors and Assigns

87

10.4

No Waiver; Remedies Cumulative

93

10.5

Payment of Expenses, etc.

93

10.6

Amendments, Waivers and Consents

95

10.7

Counterparts

97

10.8

Headings

97

10.9

Interest Rate Limitation

97

10.10

Survival of Indemnification and Representations and Warranties

97

10.11

Governing Law

97

10.12

Waiver of Jury Trial

98

10.13

Severability

99

10.14

Further Assurances

99

10.15

Entirety

99

10.16

Binding Effect; Continuing Agreement

99

10.17

Confidentiality

100

10.18

Replacement of Lenders

101

10.19

USA PATRIOT Act Notice; Government Regulations

101

10.20

No Advisory or Fiduciary Responsibility

102

10.21

Electronic Execution of Assignments and Certain Other Documents

103

10.22

Voting Participants

103

 

Schedule 1.1

Commitments and Applicable Percentages

 

Schedule 5.9

Secured Indebtedness and Off Balance Sheet Indebtedness

 

Schedule 5.10

Litigation

 

Schedule 5.21

Subsidiaries, Affiliates and Members

 

Schedule 5.22

Gross Member Revenues

 

Schedule 10.1

Notices

 

 

 

 

Exhibit 2.2

Form of Committed Loan Notice

 

Exhibit 2.4

Form of Swing Line Loan Notice

 

Exhibit 2.11

Form of Note

 

Exhibit 6.1(c)

Form of Officer’s Certificate

 

Exhibit 10.3(b)

Form of Assignment and Assumption

 

 

iii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of June 9, 2011 is entered
into among OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)
(the “Borrower”), the Lenders (as defined herein), BANK OF AMERICA, N.A., as
Administrative Agent (as defined herein) for the Lenders and the L/C Issuers (as
defined herein), as Swing Line Lender and as L/C Issuer, and BANK OF MONTREAL
(“Bank of Montreal”) and COBANK, ACB (“CoBank”), each as L/C Issuer.

 

RECITALS

 

WHEREAS, the Borrower, Bank of America, N.A. as administrative agent and certain
lenders party thereto entered into that certain Credit Agreement (the “Existing
Credit Agreement”) dated as of July 24, 2007 whereby the Borrower was provided a
$450 million revolving credit facility;

 

WHEREAS, the Borrower wishes to replace the Existing Credit Agreement and has
requested that the Lenders provide a new four-year revolving credit and letter
of credit facility in an amount of $1.265 billion; and

 

WHEREAS, the Lenders and the L/C Issuers have agreed to make the requested
credit facility available to the Borrower on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS

 

1.1          Definitions.

 

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.1, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under

 

--------------------------------------------------------------------------------


 

common Control with the Person specified.  For purposes of this definition
neither any Member nor Smarr EMC is an Affiliate.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.2 or if the Aggregate Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 1.1 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rate” means, for Unused Fee, Eurodollar Rate Loans, Letter of Credit
Fee and Base Rate Loans, the appropriate applicable percentages, in each case
(subject to the exception indicated below), corresponding to the Unsecured
Credit Rating of the Borrower in effect as of the most recent Calculation Date
(defined below) as shown below:

 

Unsecured Credit Rating
(S&P/Moody’s/Fitch)

 

Applicable Rate for
Unused Fee

 

Applicable Rate
for Eurodollar
Rate Loans and
Letter of Credit
Fee

 

Applicable
Rate for Base
Rate Loans

 

Level 1

>A / A2 / A

 

0.110

%

0.875

%

-0-

 

Level 2

A- / A3 / A-

 

0.125

%

1.000

%

-0-

 

Level 3

BBB+ / Baal / BBB+

 

0.150

%

1.250

%

0.250

%

Level 4

BBB / Baa2 / BBB

 

0.175

%

1.500

%

0.500

%

Level 5

<BBB- / Baa3 / BBB-

 

0.200

%

1.750

%

0.750

%

 

2

--------------------------------------------------------------------------------


 

If, however, the Borrower does not have an Unsecured Credit Rating by all three
of S&P, Moody’s and Fitch (the “Rating Agencies”) then the Applicable Rate shall
be the appropriate applicable percentages corresponding to the Secured Credit
Rating of the Borrower in effect as of the most recent Calculation Date as shown
below:

 

Secured Credit Rating
(S&P/Moody’s/Fitch)

 

Applicable Rate for
Unused Fee

 

Applicable Rate for
Eurodollar Rate
Loans and Letter of
Credit Fee

 

Applicable
Rate for Base
Rate Loans

 

Level 1

> A+ / Al / A+

 

0.110

%

0.875

%

-0-

 

Level 2

A / A2 / A

 

0.125

%

1.000

%

-0-

 

Level 3

A-/ A3 / A-

 

0.150

%

1.250

%

0.250

%

Level 4

BBB+ / Baal / BBB+

 

0.175

%

1.500

%

0.500

%

Level 5

<BBB / Baa2 / BBB or unrated by all Rating Agencies

 

0.200

%

1.750

%

0.750

%

 

The Applicable Rate shall be determined and adjusted on the date (each a
“Calculation Date”) one Business Day after the date on which the Borrower’s
Credit Rating is upgraded or downgraded in a manner which requires a change in
the then applicable pricing level set forth above.  In the event that there is a
Credit Rating by only two of the Rating Agencies and there is a split rating,
the highest rating (lowest pricing) will apply unless there is more than one
pricing level between the ratings and then the pricing level one below the
highest rating will apply. In the event that there is a rating by each of the
Rating Agencies and there is a split rating, (a) if two of the three ratings are
the same, then such rating will apply and (b) if none of the ratings are the
same, the middle rating will apply. If the Borrower does not have a Secured
Credit Rating from any of the Rating

 

3

--------------------------------------------------------------------------------


 

Agencies then, with respect to the Secured Credit Rating, pricing level 5 shall
apply. Each Applicable Rate shall be effective from one Calculation Date until
the next Calculation Date. Any adjustment in the Applicable Rate shall be
applicable to all existing Eurodollar Rate Loans as well as any new Eurodollar
Rate Loans made. The applicable pricing level for the Applicable Rate, as of the
Closing Date, is pricing level 2 from the Secured Credit Rating table.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.3 and accepted by the Administrative Agent), in substantially the
form of Exhibit 10.3(b).

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and all disbursements of internal legal counsel in
connection with such services.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments prior to the Maturity Date pursuant to Section 2.6, Section 8.2
or otherwise.

 

“Bank of America” means Bank of America, N.A., a national banking association,
and any successor thereto.

 

“Bank of America/Merrill Lynch Fee Letter” means that certain letter agreement
dated May 6, 2011 among the Administrative Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as a Joint Lead Arranger, and the Borrower.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1% (.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate” and (c) if available, the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on a nationally recognized service such as Reuters Page LIBOR01 (or
any successor page) as displaying the London interbank offered rate for deposits
in dollars at approximately 11:00 A.M. (London time) on such day for a term of
one month (the “One-Month LIBOR Rate”) plus 1.0%; provided, however, if more
than one rate is specified on such service, the applicable rate shall be the
arithmetic mean of all such rates.  Any change in the Base Rate due to a

 

4

--------------------------------------------------------------------------------


 

change in the Federal Funds Rate, Bank of America’s prime rate or the One-Month
LIBOR Rate shall be effective at the opening of business on the effective date
of such change in the Federal Funds Rate, such prime rate or the One-Month LIBOR
Rate, as applicable.  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Bond Documents” means, with respect to any Bonds, any trust indenture or
similar document pursuant to which such Bonds are issued and any loan agreement,
promissory note or similar document that provides security or a source of
funding for the debt service on such Bonds.

 

“Bond Letter of Credit” means any Letter of Credit that provides credit or
liquidity support for Bonds, including each Existing Letter of Credit.

 

“Bonds” means any bonds, notes or other evidences of indebtedness issued by or
on behalf of the Borrower or any Subsidiary of the Borrower.

 

“Borrower” means Oglethorpe Power Corporation (An Electric Membership
Corporation) and any permitted successor thereto.

 

“Borrower Materials” has the meaning specified in Section 6.1.

 

“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders, including Lenders when acting in the capacity of L/C
Issuer, and the Administrative Agent, whenever arising, under this Agreement,
the Notes or any of the other Loan Documents.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“BTMU Fee Letter” means that certain letter agreement dated May 6, 2011 between
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Joint Lead Arranger, and the
Borrower.

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Charlotte, North Carolina, Atlanta, Georgia or
New York, New York; provided that in the case of Eurodollar Rate Loans, such day
is also a day on which dealings between banks are carried on in U.S. dollar
deposits in the London interbank market.

 

5

--------------------------------------------------------------------------------


 

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
including, without limitation, all laws, rules, regulations, requests,
guidelines or directives in connection with (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (ii) the Bank for International
Settlement’s Basel III accords, regardless of the date enacted, adopted or
issued.

 

“Closing Date” means the date hereof.

 

“CoBank Equities” has the meaning specified in Section 6.11(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.1, (b) purchase participations in
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.

 

“Committed Loan” has the meaning specified in Section 2.1.

 

6

--------------------------------------------------------------------------------


 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.2(a), which, if in writing,
shall be substantially in the form of Exhibit 2.2.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Rating” means, for any Person, the Unsecured Credit Rating or the
Secured Credit Rating, as applicable.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Borrower Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent (or the Required Lenders if such Lender is the
Administrative Agent) and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent (or the Required Lenders if such Lender
is the Administrative Agent) or any L/C Issuer or Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect

 

7

--------------------------------------------------------------------------------


 

(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent (or the Required
Lenders if such Lender is the Administrative Agent) or the Borrower, to confirm
in writing to the Administrative Agent (or such Required Lenders) and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent (or the Required Lenders if such Lender is the Administrative Agent) and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent (or the Required Lenders
if such Lender is the Administrative Agent) that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) upon delivery of written notice of such
determination to the Borrower, each L/C Issuer, each Swingline Lender and each
Lender.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.3(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.3(b)(iii)).

 

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization

 

8

--------------------------------------------------------------------------------


 

Act of 1986, 42 USC 9601 et seq., Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and Hazardous and Solid Waste
Amendment of 1984, 42 USC 6901 et seq., Federal Water Pollution Control Act, as
amended by the Clean Water Act of 1977, 33 USC 1251 et seq., Clean Air Act of
1966, as amended, 42 USC 7401 et seq., Toxic Substances Control Act of 1976, 15
USC 2601 et seq., Hazardous Materials Transportation Act, 49 USC App. 1801 et
seq., Occupational Safety and Health Act of 1970, as amended, 29 USC 651 et
seq., Oil Pollution Act of 1990, 33 USC 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 USC 11001 et seq., National
Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act
of 1974, as amended, 42 USC 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes the
Borrower or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

 

  London Interbank Offered Rate

1 - Eurodollar Reserve Percentage

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (but not based on clause (c) of the definition of Base Rate).

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.1.

 

9

--------------------------------------------------------------------------------

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.1(e)(ii), and (d) in the case of a Foreign Lender,
any United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of Section 3.1(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.1(a)(ii) or (c).

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Letters of Credit” means (a) the irrevocable transferable direct-pay
letter of credit issued by Bank of America on March 30, 2010 in support of the
Development Authority of Burke County Pollution Control Revenue Bonds
(Oglethorpe Power Corporation Vogtle Project) Series 2010A, (b) the irrevocable
transferable direct-pay letter of credit issued by Bank of America on March 30,
2010 in support of the Development Authority of Burke County Pollution Control
Revenue Bonds (Oglethorpe Power Corporation Vogtle Project) Series 2010B and
(c) the irrevocable transferable direct-pay letter of credit issued by Bank of
America on March 30, 2010 in support of the Development Authority of Monroe
County Pollution Control Revenue Bonds (Oglethorpe Power Corporation Scherer
Project) Series 2010A.

 

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiplied by 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the

 

10

--------------------------------------------------------------------------------


 

Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letters” means the Bank of America/Merrill Lynch Fee Letter, the BTMU Fee
Letter and any L/C Issuer Fee Letter.

 

“Financial Officer” means any one of the chief financial officer, the chief
accounting officer, the senior vice president, finance, vice president, finance
and the treasurer of the Borrower.

 

“First Mortgage Indenture” means, collectively, (a) that certain Indenture,
dated as of March 1, 1997, from the Borrower, as grantor, to U.S. Bank National
Association (as successor to SunTrust Bank (formerly SunTrust Bank, Atlanta)),
as trustee, and (b) that certain Security Agreement, dated as of March 1, 1997,
from the Borrower, as debtor, to U.S. Bank National Association (as successor to
SunTrust Bank (formerly SunTrust Bank, Atlanta)), as trustee and secured party,
either as originally executed or as the same may from time to time be
supplemented, modified, amended, renewed, extended or consolidated, or any
alternate mortgage, deed to secure debt, deed of trust, trust indenture,
security agreement or other security instrument entered into by the Borrower as
a substitute or replacement for such indenture and security agreement, which
secures equally and ratably the payment of principal of and interest on the
obligations thereunder and creates a lien on substantially all of the real and
tangible personal property of the Borrower in favor of such mortgagee or secured
party and/or additional and/or substitute mortgagees or secured parties.

 

“First Mortgage Indenture Debt” means that certain secured Indebtedness of the
Borrower, not to exceed $12,000,000,000, as secured under the First Mortgage
Indenture.

 

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. or, in each case, any successor or
assignee of the business of such company in the business of rating securities.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fronting Commitment” means, with respect to (i) Bank of America, as L/C Issuer,
$500,000,000, (ii) Bank of Montreal, as L/C Issuer, $100,000,000, (iii) CoBank,
as L/C Issuer, $200,000,000, and (iv) any other L/C Issuer, such amount as may
be agreed upon between such L/C Issuer and the Borrower, in each case, as such
amount may be modified from time to time pursuant to agreement between the
Borrower and the applicable L/C Issuer (with notice thereof to the
Administrative Agent).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation

 

11

--------------------------------------------------------------------------------


 

has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.

 

“Honor Date” has the meaning set forth in Section 2.3(c).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made (it being agreed that discounting amounts payable by any
Member to the Borrower under such Member’s Wholesale Power Contract as a result
of such Member’s prepayment of amounts to become due under such Wholesale Power
Contract shall not constitute such prepayments as Indebtedness), (c) all
obligations of such Person under

 

12

--------------------------------------------------------------------------------


 

conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations, other
than intercompany items and trade payables incurred in the ordinary course of
business, of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person which would appear as liabilities
on a balance sheet of such Person, (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guaranty Obligations of
such Person, (g) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) Off Balance Sheet Indebtedness, (h) all
obligations of such Person to repurchase any securities which repurchase
obligation is related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(i) all net principal obligations of such Person then due and payable in respect
of interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging agreements, (j) the maximum amount of all performance
and standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), but excluding from this clause (j) any
performance and standby letter of credit or bankers’ acceptance facility that is
credit enhancement for any indebtedness or obligation, or any indebtedness or
obligation that is secured by any indebtedness or obligation (including variable
rate demand bonds), that is defined as Indebtedness under any other clause of
this definition, and (k) the aggregate amount of uncollected accounts receivable
of such Person subject at such time to a sale of receivables (or similar
transaction) regardless of whether such transaction is effected without recourse
to such Person or in a manner that would not be reflected on the balance sheet
of such Person in accordance with GAAP.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.5(b).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 10.5(b).

 

“Interest Payment Date” means (a) as to Base Rate Loans (including a Swing Line
Loan), the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date, and (b) as to Eurodollar Rate Loans, the last day of each
applicable Interest Period and the Maturity Date, and, in addition, where the
applicable Interest Period for a Eurodollar Rate Loan is greater than three
months, then also on the last day of each three-month period during such
Interest Period. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Rate Loans where
the next succeeding Business Day falls in the next succeeding calendar month,
then such Interest Payment Date shall be deemed to be the next preceding day.

 

13

--------------------------------------------------------------------------------


 

“Interest Period” means, as to Eurodollar Rate Loans, a period of one, two,
three or six months’ duration, as the Borrower may elect, commencing, in each
case, on the date of the borrowing (including continuations and conversions of
Eurodollar Rate Loans); provided, however, (a) if any Interest Period would end
on a day which is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day (except that where the next succeeding Business
Day falls in the next succeeding calendar month, then such Interest Period shall
end on the next preceding Business Day), (b) no Interest Period shall extend
beyond the Maturity Date and (c) with respect to Eurodollar Rate Loans, where an
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month in which the Interest Period is to end, such Interest
Period shall end on the last Business Day of such calendar month.

 

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary of the Borrower) or
in favor of the L/C Issuer and relating to such Letter of Credit.

 

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with such Lender’s Applicable
Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof

 

“L/C Issuer” means any of Bank of America, Bank of Montreal and CoBank, each in
its capacity as issuer of Letters of Credit, and such other Lender as the
Borrower, with the consent of the Administrative Agent, may from time to time
select as an L/C Issuer to issue one or more Letters of Credit pursuant to
Section 2.3 and that delivers an instrument in form and substance satisfactory
to the Borrower and the Administrative Agent whereby such other Lender agrees to
issue Letters of Credit and otherwise act as a “L/C

 

14

--------------------------------------------------------------------------------


 

Issuer” hereunder, each in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder; provided,
however, unless otherwise agreed by the Administrative Agent, the number of L/C
Issuers at any time shall not exceed three.

 

“L/C Issuer Fee Letter” means any letter agreement between a L/C Issuer and the
Borrower providing for the payment of a fronting fee to such L/C Issuer.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.5. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, including the Swing Line Lender, and any Eligible Assignee which
may become a Lender by way of assignment in accordance with the terms hereof,
together with their successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and each
Existing Letter of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.3(h).

 

“Letter of Credit Sublimit” means an amount equal to $500,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Liquidity Drawing” means, in respect of any Bonds supported by a Bond Letter of
Credit, any drawing under such Bond Letter of Credit the proceeds of which are
used to pay the purchase price of such Bonds tendered for purchase by the
Borrower (or any Subsidiary of the Borrower).

 

15

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loan” means an extension of credit by a Lender to the Borrower under Section 2
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement and the Fee Letters.

 

“London Interbank Offered Rate” means:  (a) for any Interest Period with respect
to a Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “London Interbank Offered Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to (i) BBA
LIBOR, at approximately 11:00 a.m., London time determined two London Banking
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.

 

“Material Adverse Effect” means an effect on the operations, business, assets,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, the result of which would be to
materially adversely affect (a) the ability of the Borrower to perform its
obligations under this Agreement or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights and remedies of the
Lenders hereunder or thereunder.

 

16

--------------------------------------------------------------------------------


 

“Maturity Date” means the later of (a) June 8, 2015 and (b) if the Maturity Date
is extended pursuant to Section 2.14, such extended Maturity Date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Members” means those certain retail electric power distribution cooperatives
listed on Schedule 5.21.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Borrower or any ERISA Affiliate and at least one
employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.

 

“Notes” means the promissory notes of the Borrower in favor of each Lender
evidencing the Loans and substantially in the form of Exhibit 2.11, as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

 

“Notice of Extension Amendment” means, with respect to any Bond Letter of
Credit, a written notice signed by the L/C Issuer with respect to such Letter of
Credit and delivered to the Borrower and the trustee for the applicable Bonds
evidencing the extension of the expiry date of such Letter of Credit.

 

“Off Balance Sheet Indebtedness” means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person, including, but not limited to, (a) any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off-balance
sheet financing product of such Person, (b) the aggregate amount of uncollected
accounts receivables of such Person subject at such time to a sale of
receivables (or similar transaction) and (c) obligations of any partnership or
joint venture that is recourse to such Person.

 

“One-Month LIBOR Rate” has the meaning set forth in the definition of “Base
Rate.”

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to any Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to

 

17

--------------------------------------------------------------------------------


 

any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

“Participation Purchaser” means any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) to whom a Lender
sells a participation as specified in Section 10.3(d).

 

“Patronage Capital” means the combined Patronage Capital and Membership Fees
from the Members, as shown in the applicable column on the “Statements of
Patronage Capital and Membership Fees and Accumulated Other Comprehensive
Margin” of the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” within the meaning of
Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 6.1.

 

“Public Lender” has the meaning specified in Section 6.1.

 

“Register” has the meaning specified in Section 10.3(c).

 

“Regulation D, O, T, U or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect, any amendment thereto and any successor to all or a portion thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.6(b).

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an

 

18

--------------------------------------------------------------------------------


 

L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.2, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of the Borrower and any other officer of the Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.,
or any successor or assignee of the business of such division in the business of
rating securities.

 

“Secured Credit Rating” means, for any Person, the long-term, senior, secured,
non-credit enhanced debt ratings assigned to such Person by S&P, Fitch and
Moody’s.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Solvent” means, with respect to the Borrower as of a particular date, that on
such date (a) the Borrower is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) the Borrower does not intend to, and does not believe that it
will, incur debts or liabilities beyond the Borrower’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) the Borrower is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which the Borrower’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Borrower is engaged or is to engage and (d) the fair value
of the assets of the Borrower, including the Wholesale Power Contracts, taken as
a whole on a going-concern basis, is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Borrower. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed as the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

19

--------------------------------------------------------------------------------

 

“Special Leases” means any transaction or series of transactions the overall
effect of which is the transfer (by sale, head lease or otherwise) of ownership
for federal income tax purposes of any asset by the Borrower or any of its
Subsidiaries to any other Person or Persons (the “lessor”) while use of such
asset is retained by or reconveyed to the Borrower or any of its Subsidiaries
under a lease, sublease or other arrangement (the “sublease”) for a substantial
period of time and where (a) the Borrower or any of its Subsidiaries shall have
set aside financial assets expected to be sufficient to pay or provide for the
payment of all or substantially all of the Borrower’s and its Subsidiaries
scheduled payment obligations under the sublease, (b) the Borrower or any of its
Subsidiaries shall have an option to purchase the lessor’s interest in the asset
during or at the end of the sublease term, and (c) the Borrower or any of its
Subsidiaries shall have set aside financial assets expected to be sufficient to
pay or provide for the payment of all or substantially all of the option price.
It is intended that the term “Special Leases” shall include the entire
transaction and any and all documents and instruments entered into by the
Borrower or any Subsidiary in connection therewith and any obligations
thereunder.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not, at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.4(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit 2.4.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means, with respect to any Letter of Credit, the expiry date
of such Letter of Credit or any earlier date on which such Letter of Credit
shall terminate in accordance with its terms.

 

20

--------------------------------------------------------------------------------


 

“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(c) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA, (e) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

 

“Unreimbursed Amount” has the meaning specified in Section 2.3(c)(i).

 

“Unsecured Credit Rating” means, for any Person, the long-term, senior,
unsecured, non-credit enhanced debt ratings assigned to such Person by S&P,
Fitch and Moody’s.

 

“Unused Fee” has the meaning specified in Section 2.9(a).

 

“Wholesale Power Contracts” means those certain Amended and Restated Wholesale
Power Contracts between the Borrower and each of the Members, each dated as of
January 1, 2003, as amended by the First Amendment to Amended and Restated
Wholesale Power Contracts, dated as of June 1, 2005 and as further amended,
modified or supplemented from time to time.

 

1.2          Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein

 

21

--------------------------------------------------------------------------------


 

to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.3          Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with the most recent annual or quarterly
financial statements delivered pursuant to Section 6.1 (or, prior to the
delivery of the first financial statements pursuant to Section 6.1, consistent
with the financial statements described in Section 4.1(d)); provided, however,
if (a) the Borrower shall object to determining such compliance on such basis at
the time of delivery of such financial statements due to any change in GAAP or
the rules promulgated with respect thereto or (b) the Administrative Agent or
the Required Lenders shall so object in writing within 30 days after delivery of
such financial statements, then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by the Borrower
to the Lenders as to which no such objection shall have been made.

 

1.4          Time.

 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

 

22

--------------------------------------------------------------------------------


 

1.5          Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

SECTION 2.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.1          Committed Loans.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Committed Loan”) to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.1, prepay under Section 2.5 and reborrow under this Section 2.1. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.2          Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.2(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.3(c) and 2.4(c), each Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the

 

23

--------------------------------------------------------------------------------


 

Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.2 (and, if such Borrowing is the initial
Credit Extension, Section 4.1), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding that
are then due and payable, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any

 

24

--------------------------------------------------------------------------------


 

change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.

 

2.3          Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.3, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, or any of its Subsidiaries as
provided in Section 2.3(k), and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower, or any of its
Subsidiaries as provided in Section 2.3(k), and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings shall not exceed the Aggregate
Commitments, (x) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment,
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit and (z) the aggregate Stated Amount of all Letters of Credit
issued by each L/C Issuer shall not exceed such L/C Issuer’s Fronting
Commitment.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)           A L/C Issuer shall not issue any Letter of Credit if the expiry
date of the requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Lenders (and the L/C Issuer) have approved such
expiry date.

 

25

--------------------------------------------------------------------------------


 

(iii)          A L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)           the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)           except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is in an initial stated amount less
than $100,000;

 

(D)          the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; provided,
however, a Bond Letter of Credit may provide that (1) after any drawing
thereunder to pay interest on Bonds, the stated amount of such Bond Letter of
Credit shall be automatically reinstated in the amount of such drawing after a
specified period of time unless, prior to the expiration of such period, the
beneficiary of such Bond Letter of Credit has received notice from the L/C
Issuer that it has not been reimbursed for such drawing; and (2) after any
Liquidity Drawing thereunder, the stated amount of such Bond Letter of Credit
shall be automatically reinstated in

 

26

--------------------------------------------------------------------------------


 

an amount equal to the principal amount of any Bonds previously purchased with
the proceeds of such Liquidity Drawing that have been remarketed to investors
where the proceeds of such remarketing have been received by applicable L/C
Issuer and applied to the repayment of the Unreimbursed Amount, Committed Loans
or Liquidity Advances related to such Liquidity Drawing.

 

(iv)          A L/C Issuer shall not amend any Letter of Credit, including any
extension or renewal thereof, if the L/C Issuer would not be permitted at such
time to issue the Letter of Credit in its amended form under the terms hereof.

 

(v)           A L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          A L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 9 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Section 9
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, including, without limitation, extended or renewed, upon the request of the
Borrower delivered to a L/C Issuer (with a copy to the Administrative Agent) in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of the Borrower.  Such Letter of Credit Application
must be received by such L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least thirty days, in the case of a Bond Letter of Credit, and two
Business Days, in the case of any other Letter of Credit (or such later date and
time in each case as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion), prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer:  (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the

 

27

--------------------------------------------------------------------------------


 

requested Letter of Credit; (H) in the case of a Bond Letter of Credit, the Bond
Documents; and (I) such other information as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4 shall not then be satisfied, then, (i) such
L/C Issuer may conclusively presume that such conditions are satisfied and
(ii) subject to the terms and conditions hereof, and in reliance thereon, the
L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or a Subsidiary of the Borrower, as applicable, or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued by an L/C Issuer, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such

 

28

--------------------------------------------------------------------------------


 

extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.3(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.2 is not then
satisfied, and in each case directing the L/C Issuer not to permit such
extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment. In the case of any extension of a Bond Letter of Credit, the L/C
Issuer shall, upon satisfaction of the conditions applicable thereto, deliver to
the trustee for the applicable Bonds a Notice of Extension Amendment to the Bond
Letter of Credit designating the new expiry date and thereafter all references
in any Bond Documents to the expiry date or stated expiration date of such Bond
Letter of Credit shall be deemed to be references to the date designated as such
in the most recent Notice of Extension Amendment delivered to such trustee.

 

(v)           Notwithstanding the foregoing, upon execution and delivery of this
Agreement the Existing Letters of Credit shall become Letters of Credit for all
purposes of this Agreement without the execution and delivery of a Letter of
Credit Application with respect thereto or other documents or any other action
being taken.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Except in the case of
a Liquidity Drawing, on the date of payment by the L/C Issuer in respect of such
drawing (each such date, an “Honor Date”), the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse the L/C Issuer by 11:00 a.m. on
the Honor Date, the Administrative Agent shall promptly notify each Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Lender’s Applicable Percentage thereof.  In such
event, the Borrower shall be deemed to have requested a Committed Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.2 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the

 

29

--------------------------------------------------------------------------------


 

conditions set forth in Section 4.2 (other than the delivery of a Committed Loan
Notice).

 

In the case of a Liquidity Drawing, if the Borrower has not reimbursed the L/C
Issuer through the Administrative Agent by 3:00 p.m. on the Honor Date, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
Unreimbursed Amount and the amount of such Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.2 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.2 (other than the delivery of a Committed Loan Notice).

 

Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.3(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to the Lender’s Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.3(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall promptly remit the funds so received to
the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans on the Honor Date because
the conditions set forth in Section 4.2 cannot be satisfied or for any other
reason, including without limitation the failure to satisfy the required notice
period set forth in Section 2.2, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate
until such time as such L/C Borrowing is refinanced with a Committed Borrowing
of Base Rate Loans; provided, however, that, unless an Event of Default shall
have occurred and be continuing, an L/C Borrowing in respect of a Liquidity
Drawing (a) shall be due and payable in full on the Termination Date and
(b) shall bear interest at the Base Rate plus the Applicable Rate. In such
event, each Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.3(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.3.

 

30

--------------------------------------------------------------------------------

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.3(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.3(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 4.2 (other than the delivery of a Committed Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.3(c) by the time
specified in Section 2.3(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.3(c), if the Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender

 

31

--------------------------------------------------------------------------------


 

its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.3(c)(i) is required to be
returned under any of the circumstances described in Section 10.2(b) (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might

 

32

--------------------------------------------------------------------------------


 

otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.3(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which (a) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have been caused by the L/C
Issuer’s willful misconduct or gross negligence or (b) the Borrower proves were
caused by the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement

 

33

--------------------------------------------------------------------------------


 

applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) equal
to the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.3 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.17(a)(iii), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.5.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the expiry date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the applicable L/C Issuer Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit and due and payable
quarterly in arrears (no longer than 30 days following billing).  For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.5.  In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable in arrears (no longer
than 30 days following billing) and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower

 

34

--------------------------------------------------------------------------------


 

hereby acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.4          Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.4, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.4, prepay under Section 2.5 and reborrow under this Section 2.4. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.4(a), or (B) that

 

35

--------------------------------------------------------------------------------


 

one or more of the applicable conditions specified in Section 4 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.2.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.4(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.4(c)(i), the request for
Base Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.4(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.4(c) by the time
specified in Section 2.4(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is

 

36

--------------------------------------------------------------------------------


 

required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.4(c) is
subject to the conditions set forth in Section 4.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in
Section 10.2(b) (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until

 

37

--------------------------------------------------------------------------------


 

each Lender funds its Base Rate Committed Loan or risk participation pursuant to
this Section 2.4 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.5          Prepayments.

 

(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.5.  Subject to
Section 2.17, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

(b)           The Borrower shall prepay any Unreimbursed Amount relating to any
Liquidity Drawing under a Bond Letter of Credit (and any L/C Borrowings and, if
an Event of Default shall have occurred and be continuing, Committed Loans the
proceeds of which were applied to the refinancing of such Unreimbursed Amount)
on the earlier of (i) the date of the remarketing to investors of the Bonds
purchased with the proceeds of such Liquidity Drawing, the amount of such
prepayment to be equal to the principal amount of the Bonds so remarketed, and
(ii) the date on which such Bond Letter of Credit is replaced with another
liquidity or credit facility pursuant to the applicable Issuer Documents, the
amount of such prepayment to be equal to the full amount of such Unreimbursed
Amount, L/C Borrowings or Committed Loans, as the case may be.

 

(c)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than

 

38

--------------------------------------------------------------------------------


 

1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000.  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(d)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.5(d) unless
after the prepayment in full of the Committed Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.

 

2.6          Termination or Reduction of Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $25,000,000 or any whole multiple of $5,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.7          Repayment of Loans.

 

(a)           The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.

 

(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

2.8          Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan

 

39

--------------------------------------------------------------------------------


 

shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.9          Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section 2.3:

 

(a)           Unused Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
commitment fee (the “Unused Fee”) equal to the Applicable Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17.  The Unused Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period.  The Unused
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

40

--------------------------------------------------------------------------------

 

(b)           Other Fees.  The Borrower shall pay to the Joint Lead Arrangers
and the Administrative Agent for their own respective accounts or the accounts
of the Lenders, as the case may be, fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.10        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

41

--------------------------------------------------------------------------------


 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)           Funding by Lenders; Presumption by Administrative Agent.

 

(i)            Funding by Lenders.  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Committed Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.2 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.2) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall

 

42

--------------------------------------------------------------------------------


 

constitute such Lender’s Committed Loan included in such Committed Borrowing. 
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuers hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuers, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuers, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender, and L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Section 2, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.5(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.5(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.5(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

43

--------------------------------------------------------------------------------


 

2.13        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14        Extension of Maturity Date.

 

(a)           Requests for Extension.  The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than
the first anniversary of the Closing Date, request that, effective on a
specified date (the “Extension Date”), each Lender agree to an extension of the
Maturity Date then in effect (the “Existing Maturity Date”) to a specified new
date (the “New Maturity Date”) that shall be at least one year after the
Existing Maturity Date.

 

(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, by the date (the “Notice Date”) that is 35 days after the
date of such request,

 

44

--------------------------------------------------------------------------------


 

shall, by notice to the Administrative Agent, advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Maturity Date (a “Non Extending Lender”) shall
notify the Administrative Agent of such fact promptly after such determination,
and any Lender that does not so advise the Administrative Agent on or before the
Notice Date shall be deemed to be a Non Extending Lender).  The election of any
Lender to agree to such extension shall not obligate any other Lender to so
agree.

 

(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Borrower of each Lender’s determination under this
Section promptly following the Notice Date.

 

(d)           Payment to Non Extending Lender; Additional Commitment Lenders. 
The Commitment of each Non Extending Lender automatically will terminate on the
Existing Maturity Date as in effect immediately prior to the applicable
extension and the Borrower shall pay all Committed Loans and other Borrower
Obligations owing to such Non Extending Lender on the Existing Maturity Date to
the extent not paid by an Additional Commitment Lender pursuant to an Assignment
and Assumption as hereinafter set forth. The Borrower shall have the right to
replace each Non Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 10.18; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
Extension Date, undertake a Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).

 

(e)           Minimum Extension Requirement.  If (and only if) (i) the total of
the Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) and the additional Commitments of the Additional
Commitment Lenders shall be more than 75% of the aggregate amount of the
Commitments previously in effect and (ii) the aggregate Commitments shall be at
least equal to the Outstanding Amount of Committed Loans, Swing Line Loans and
L/C Obligations on and after the Existing Maturity Date, then, effective as of
the Extension Date, the Maturity Date shall be extended to the New Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

 

(f)            Conditions to Effectiveness of Extensions.  As a condition
precedent to such extension, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the Extension Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of the Borrower (i) certifying and
attaching the resolutions adopted by the Borrower approving or consenting to
such extension and (ii) certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Extension Date,
except to the

 

45

--------------------------------------------------------------------------------


 

extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.6 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.1, and (B) no Default exists.  In addition, on
the Extension Date, the Borrower shall prepay any Committed Loans outstanding on
such date (and pay any additional amounts required pursuant to Section 3.5) to
the extent necessary to keep outstanding Committed Loans ratable with any
revised Applicable Percentages of the respective Lenders effective as of such
date.

 

(g)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.6 to the contrary.

 

2.15        Increase in Commitments.

 

Prior to the Maturity Date and upon at least 45 days’ prior written notice to
the Administrative Agent (which notice shall be promptly transmitted by the
Administrative Agent to each Lender), the Borrower shall have the revocable
right, from time to time during the term of this Agreement and subject to the
terms and conditions set forth below, to increase the aggregate amount of the
Aggregate Commitments; provided that (a) no Default or Event of Default shall
exist at the time of the request or the proposed increase in the Aggregate
Commitments, (b) any such increase must be in a minimum amount of $25,000,000
and in integral multiples of $5,000,000 above such amount, (c) the sum of any
increases to the Revolving Loan Commitment during the term of this Agreement
shall not exceed THREE HUNDRED MILLION DOLLARS ($300,000,000), (d) no individual
Lender’s Commitment may be increased without such Lender’s written consent,
(e) the Borrower shall execute and deliver such Note(s) as are necessary to
reflect the increase in the respective Commitments, (f) Schedule 1.1 shall be
amended to reflect the revised Commitments and revised Applicable Percentages of
the Lenders and (g) if any Loans are outstanding at the time of an increase in
the Aggregate Commitments, the Borrower will prepay (provided that any such
prepayment shall not be subject to any minimum amount of prepayment or any
requirements regarding pro rata repayments but shall be subject to Section 3.5)
one or more existing Loans in an amount necessary such that after giving effect
to the increase in the Aggregate Commitments each Lender will hold its pro rata
share (based on its share of the revised Aggregate Commitments) of outstanding
Loans.

 

Any such increase in the Aggregate Commitments shall apply, at the option of the
Borrower, to (x) the Commitment of one or more existing Lenders; provided that
any Lender whose Commitment is being increased must consent in writing thereto
and if more than one Lender wishes to participate then such increase shall be
allocated pro rata among such Lenders (based on the amount that each such Lender
was willing to increase its Commitment) and/or (y) a new Commitment for one or
more institutions that is not an existing Lender so long as such institution
(A) conforms to the definition of Eligible Assignee, (B) is approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
(C) receives a Commitment of at least $5,000,000 and (D) becomes a Lender under
this Agreement by execution and delivery of an appropriate joinder agreement or
of counterparts to this Agreement in a manner acceptable to the Borrower and the
Administrative Agent.

 

46

--------------------------------------------------------------------------------


 

This Section shall supersede any provisions in Section 2.13 or 10.6 to the
contrary.

 

2.16        Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or an L/C Issuer (i) if the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the affected L/C
Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iii) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuers and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Section 2.3, 2.4, 2.5, 2.17 or 8.2 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.3(b)(vi))) or (ii) the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.3), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.17        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.6.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.2), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuers or the Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a

 

48

--------------------------------------------------------------------------------


 

court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  The Defaulting Lender (x) shall be entitled to
receive any commitment fee pursuant to Section 2.9(a) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to the sum
of (1) the Outstanding Amount of the Committed Loans funded by it and (2) its
Applicable Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to Section 2.3,
Section 2.4, Section 2.16 or Section 2.17(a)(ii), as applicable (and the
Borrower shall (A) be required to pay to each of the L/C Issuer and the Swing
Line Lender, as applicable, the amount of such fee allocable to its Fronting
Exposure arising from that Defaulting Lender and (B) not be required to pay the
remaining amount of such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.3(h).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.3 and 2.4, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Line Lender and the L/C Issuers agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent

 

49

--------------------------------------------------------------------------------


 

applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Committed Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

SECTION 3.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1          Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

50

--------------------------------------------------------------------------------

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
the Borrower shall, and does hereby, indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

51

--------------------------------------------------------------------------------


 

(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.1, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.  (i) Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,

 

(A)          any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

52

--------------------------------------------------------------------------------


 

(II)           executed originals of Internal Revenue Service Form W-8ECI,

 

(III)         executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or a L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or such L/C Issuer,
as the case may be.  If the Administrative Agent, any Lender or any L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon

 

53

--------------------------------------------------------------------------------


 

the request of the Administrative Agent, such Lender or such L/C Issuer, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or any L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

3.2          Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.3          Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for

 

54

--------------------------------------------------------------------------------


 

determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 

3.4          Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;

 

(ii)           subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.1 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer); or

 

(iii)          impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate

 

55

--------------------------------------------------------------------------------


 

such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or a
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or a L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.5          Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

56

--------------------------------------------------------------------------------


 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.18.

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.6          Mitigation Obligations.

 

If any Lender requests compensation under Section 3.4, or the Borrower is
required to pay any additional amount to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.1, or if any Lender gives a notice pursuant to Section 3.2, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.1 or 3.4, as the case may be, in the future, or eliminate
the need for the notice pursuant to Section 3.2, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

 

3.7          Survival.

 

All of the Borrower’s obligations under this Section 3 shall survive termination
of the Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.

 

57

--------------------------------------------------------------------------------


 

SECTION 4.

 

CONDITIONS PRECEDENT

 

4.1          Closing Conditions.

 

The obligation of the Lenders and the L/C Issuers to enter into this Agreement
is subject to satisfaction (or waiver) of the following conditions:

 

(a)           Executed Loan Documents.  Receipt by the Administrative Agent of
duly executed copies of (i) this Agreement, (ii) the Notes and (iii) all other
Loan Documents, each in form and substance acceptable to the Lenders and the
Administrative Agent.

 

(b)           Corporate Documents.  Receipt by the Administrative Agent of the
following:

 

(i)            Charter Documents.  Copies of the articles of incorporation or
other charter documents of the Borrower certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date.

 

(ii)           Bylaws.  A copy of the bylaws of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

 

(iii)          Resolutions.  Copies of resolutions of the Board of Directors of
the Borrower approving and adopting the Loan Documents to which it is a party
and the transactions contemplated herein and therein and authorizing execution
and delivery hereof and thereof, certified by a secretary or assistant secretary
of the Borrower to be true and correct and in force and effect as of the Closing
Date.

 

(iv)          Good Standing.  Certificates of good standing, existence or its
equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of its
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing would have a Material Adverse Effect.

 

(v)           Incumbency.  An incumbency certificate of the Borrower certified
by a secretary or assistant secretary of the Borrower to be true and correct as
of the Closing Date.

 

(c)           Opinion of Counsel.  Receipt by the Administrative Agent of an
opinion, or opinions, from legal counsel to the Borrower addressed to the
Administrative Agent on behalf of the Lenders and dated as of the Closing Date,
in each case satisfactory in form and substance to the Administrative Agent.

 

58

--------------------------------------------------------------------------------


 

(d)           Financial Statements.  Receipt by the Lenders of the consolidated
audited financial statements of the Borrower and its Subsidiaries dated as of
December 31, 2008, December 31, 2009 and December 31, 2010, and the unaudited
financial statements for the quarter ended March 31, 2011, including balance
sheets, income and cash flow statements and, in the case of annual statements, a
statement of the current combined amount of patronage capital and membership
fees, in each case audited (except for the quarterly financial statements) by
independent public accountants of recognized standing reasonably acceptable to
the Administrative Agent and prepared in accordance with GAAP.

 

(e)           Fees and Expenses.  Payment by the Borrower of all fees and
expenses owed by it to the Lenders and the Administrative Agent, including,
without limitation, payment to the Administrative Agent of the fees set forth in
the Fee Letter.

 

(f)            Litigation.  Except as set forth on Schedule 5.10, or in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2010 or Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2011, each filed with the Securities and Exchange Commission, there shall not
exist any action, suit, investigation or legal, equitable, arbitration or
administrative proceeding, nor shall any action, suit, investigation, or legal,
equitable, arbitration or administrative proceeding be pending or threatened
before any arbitrator or Governmental Authority against the Borrower, any of its
Subsidiaries, any of its properties or any transaction contemplated by the Loan
Documents the outcome of which could be reasonably expected to have a Material
Adverse Effect.

 

(g)           Material Adverse Effect.  No event or condition shall have
occurred since December 31, 2010 that has had or would be reasonably expected to
have a Material Adverse Effect.

 

(h)           Officer’s Certificates.  The Administrative Agent shall have
received a certificate or certificates executed by a Financial Officer of the
Borrower as of the Closing Date stating that (i) the Borrower is in compliance
with all existing material financial obligations, (ii) the condition set forth
in clause (f) has been satisfied, (iii) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and in accordance with GAAP and (iv) immediately after
giving effect to this Agreement, the other Loan Documents and all the
transactions contemplated herein and therein to occur on such date, (A) no
Default or Event of Default exists, (B) all representations and warranties
contained herein and in the other Loan Documents are true and correct in all
material respects on and as of the date made, (C) the Borrower is in compliance
with the financial covenant set forth in Section 6.2, (D) the Borrower is
Solvent and (E) since December 31, 2010, there has been no sale, transfer or
other disposition by the Borrower of any material part of the business or
property of the Borrower.

 

(i)            Existing Credit Agreement.  All loans and obligations due and
payable under the Existing Credit Agreement shall have been paid in full and all
commitments thereunder shall have terminated.

 

59

--------------------------------------------------------------------------------


 

(j)            Existing Letters of Credit.  The Borrower’s obligation to
reimburse Bank of America for drawings under the Existing Letters of Credit
shall be evidenced by this Agreement.

 

(k)           CoBank Revolving Credit Agreement.  All amounts outstanding under
the $50,000,000 revolving credit facility pursuant to that certain Amended and
Restated Credit Agreement dated as of November 12, 2004, as amended, between the
Borrower and CoBank shall have been paid in full and the commitment of CoBank
shall have been terminated.

 

(l)            Other.  Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.

 

Without limiting the generality of the provisions of Section 10.3, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.2          Conditions to All Credit Extensions.

 

In addition to the conditions precedent stated elsewhere herein, which
conditions precedent set forth in Section 4.1 shall have been satisfied or
waived on the Closing Date, the obligation of each Lender and each L/C Issuer to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions:

 

(a)           Request.  The Administrative Agent and, if applicable, the L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with requirements hereof.

 

(b)           Representations and Warranties.  The representations and
warranties made by the Borrower are true and correct in all material respects at
and as if made as of such date, except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

 

(c)           No Default.  No Default or Event of Default shall exist or be
continuing either prior to or after giving effect thereto.

 

(d)           Members’ Ability to Perform Wholesale Power Contracts.  There
shall not have occurred (i) any modification, termination or enactment of any
law, rule, regulation, order or decree of any Governmental Authority, including,
without limitation, the Georgia Territorial Electric Service Act of 1973, or
(ii) any other action or event which, in either case, would have the effect of
materially altering the service area of any Member or eliminating the exclusive
right of any Member to distribute electricity within such area (subject to the
exception to exclusivity existing on the Closing Date as set forth in the

 

60

--------------------------------------------------------------------------------


 

Georgia Territorial Electric Service Act of 1973) so as to adversely affect the
ability of such Member to perform its obligations under its Wholesale Power
Contract.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(b),
(c) and (d) have been satisfied on and as of the date of the applicable Credit
Extension.

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to each Lender that:

 

5.1          Organization and Good Standing.

 

The Borrower (a) is a corporation duly organized, validly existing and in good
standing under the Georgia Electric Membership Corporation Act, (b) is duly
qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have or
would reasonably be expected to have a Material Adverse Effect and (c) has the
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted.

 

5.2          Due Authorization.

 

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Loan Documents and to incur the
obligations herein and therein provided for and (b) has been authorized by all
necessary corporate action, to execute, deliver and perform this Agreement and
the other Loan Documents.  No action on the part of any Member is required in
connection with the execution and delivery by the Borrower of the Loan Documents
or the performance of its obligations thereunder.

 

5.3          No Conflicts.

 

Neither the execution and delivery of the Loan Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its organizational documents or bylaws, (b) violate,
contravene or materially conflict with any law (including without limitation,
the Public Utility Holding Company Act of 2005, as amended), regulation
(including without limitation, Regulation U, Regulation X or any regulation
promulgated by the Federal Energy Regulatory Commission), order, writ, judgment,
injunction, decree or permit applicable to it, (c) violate, contravene or
materially conflict with contractual provisions of, or cause an event of default
under, any of the Wholesale Power Contracts, the First Mortgage Indenture, or
any other material indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it or its
properties may be bound, or (d) result in or require the creation of any Lien
upon or with respect to its properties.

 

61

--------------------------------------------------------------------------------

 

5.4          Consents.

 

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority, Member or third party
is required in connection with the execution, delivery or performance of this
Agreement or any of the other Loan Documents.

 

5.5          Enforceable Obligations.

 

This Agreement and the other Loan Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

5.6          Financial Condition.

 

The financial statements delivered to the Lenders pursuant to Section 4.1(d) and
pursuant to Sections 6.1(a) and 6.1(b):  (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3) and (ii) present fairly in
all material respects the financial condition, results of operations, patronage
capital, membership fees and cash flows of the Borrower and its Subsidiaries as
of such date and for such periods.

 

5.7          No Material Adverse Change Relating to Wholesale Power Contracts.

 

Since December 31, 2010, there has been no development or event in connection
with the release or termination of any Member’s payment obligations under any
Wholesale Power Contract that has had or would be reasonably expected to have a
Material Adverse Effect; provided that any release or termination in connection
with a simultaneous assumption of such payment obligations by an assignee of an
assigning Member’s obligations under such Wholesale Power Contact, where the
assignee has either (x) a Credit Rating equal to or better than the Credit
Rating of the assigning Member as published by S&P, Moody’s or Fitch or (y) if
the assigning Member has no such published Credit Rating, a Credit Rating equal
to or better than the Borrower’s Credit Rating as published by S&P, Moody’s or
Fitch, shall in no event be deemed to be reasonably expected to have a Material
Adverse Effect.

 

5.8          No Default.

 

No Default or Event of Default presently exists and is continuing.

 

5.9          Indebtedness.

 

As of the Closing Date, the Borrower and its Subsidiaries have (a) no secured
Indebtedness and (b) no Off Balance Sheet Indebtedness other than, in each case,
as set forth on Schedule 5.9.

 

62

--------------------------------------------------------------------------------


 

5.10        Litigation.

 

Except as set forth on Schedule 5.10, or in the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2010 or Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2011, each filed with the
Securities and Exchange Commission, there are no actions, suits, investigations
or legal, equitable, arbitration or administrative proceedings, pending or, to
the knowledge of the Borrower, threatened against the Borrower, any of its
Subsidiaries or any of its properties that are reasonably likely to have a
Material Adverse Effect.

 

5.11        Taxes.

 

The Borrower has filed, or caused to be filed, all tax returns (federal, state,
local and foreign) required to be filed and paid all amounts of taxes shown
thereon to be due (including interest and penalties) and has paid all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes which are not yet delinquent or that are being contested
in good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP.

 

5.12        Compliance with Law.

 

The Borrower is in compliance with all laws, rules, regulations, orders and
decrees applicable to it or to its properties, except where the failure to be in
compliance would not have or would not reasonably be expected to have a Material
Adverse Effect.

 

5.13        ERISA.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect:

 

(a)           During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the best knowledge of the Borrower, no event or condition has occurred
or exists as a result of which any Termination Event is reasonably expected to
occur, with respect to any Plan; (ii) no “accumulated funding deficiency,” as
such term is defined in Section 302 of ERISA and Section 412 of the Code,
whether or not waived, has occurred with respect to any Plan; (iii) each Plan
has been maintained, operated, and funded in compliance with its own terms and
in material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor of the PBGC or a
Plan has arisen or is reasonably expected to arise on account of any Plan.

 

(b)           No liability has been or is reasonably expected by the Borrower to
be incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any
Single Employer Plan by the Borrower or any of its Subsidiaries which has or
would reasonably be expected to have a Material Adverse Effect.

 

(c)           The actuarial present value of all “benefit liabilities” under
each Single Employer Plan (determined within the meaning of Section 401(a)(2) of
the Code,

 

63

--------------------------------------------------------------------------------


 

utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the current value of the
assets of such Plan allocable to such accrued liabilities, except as disclosed
in the Borrower’s financial statements.

 

(d)           Neither the Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Borrower, is reasonably expected to incur, any
withdrawal liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan. Neither the Borrower nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of
Section 4241 of ERISA), is insolvent (within the meaning of Section 4245 of
ERISA), or has been terminated (within the meaning of Title IV of ERISA), and no
Multiemployer Plan is, to the best knowledge of the Borrower, reasonably
expected to be in reorganization, insolvent, or terminated.

 

(e)           No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or is reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
407, 409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 

(f)            The present value (determined using actuarial and other
assumptions which are reasonable with respect to the benefits provided and the
employees participating) of the liability of the Borrower and each ERISA
Affiliate for post-retirement welfare benefits to be provided to their current
and former employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 6.1 in
accordance with FASB 106.

 

(g)           Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects with such sections.

 

5.14        Use of Proceeds.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.9.  None of such proceeds will be used for the
acquisition of another Person unless the board of directors (or other comparable
governing body) or stockholders, as appropriate, of such Person has approved
such acquisition.

 

5.15        Government Regulations.

 

(a)           No proceeds of the Loans will be used, directly or indirectly, for
the purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U, or for the purpose of purchasing or carrying or trading in any
securities. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity

 

64

--------------------------------------------------------------------------------


 

with the requirements of FR Form U-1 referred to in Regulation U. No
Indebtedness being reduced or retired out of the proceeds of the Loans was or
will be incurred for the purpose of purchasing or carrying any margin stock
within the meaning of Regulation U or any “margin security” within the meaning
of Regulation T. “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the consolidated assets of the Borrower
and its Subsidiaries. None of the transactions contemplated by the Loan
Documents (including, without limitation, the direct or indirect use of the
proceeds of the Loans) will violate or result in a violation of (i) the
Securities Act of 1933, as amended, (ii) the Securities Exchange Act of 1934, as
amended, or (iii) regulations issued pursuant to the Securities Act of 1933 or
the Securities Exchange Act of 1934.

 

(b)           Neither the Borrower nor any of its Subsidiaries is subject to
regulation under the Federal Power Act or the Investment Company Act of 1940,
each as amended. In addition, neither the Borrower nor any of its Subsidiaries
is an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, and is not controlled by an
“investment company”.

 

(c)           No director, executive officer or principal shareholder of the
Borrower or any of its Subsidiaries is a director, executive officer or
principal shareholder of any Lender. For the purposes hereof the terms
“director”, “executive officer” and “principal shareholder” (when used with
reference to any Lender) have the respective meanings assigned thereto in
Regulation O.

 

5.16        Solvency.

 

The Borrower is and, after the consummation of the transactions contemplated by
this Agreement and the other Loan Documents, will be Solvent.

 

5.17        Disclosure.

 

Neither this Agreement nor any financial statements delivered to the Lenders nor
any other document, certificate or statement furnished to the Lenders by or on
behalf of the Borrower in connection with the transactions contemplated hereby,
as of the date of delivery, taken as a whole, contained any untrue statement of
a material fact or omitted to state a material fact necessary in order to make
the statements contained therein or herein, taken as a whole, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

5.18        Environmental Matters.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect:  (a) each of the properties of the Borrower (the “Properties”)
and all operations at the Properties are in compliance with all applicable
Environmental Laws, (b) there is no violation of any Environmental Law with
respect to the Properties or the businesses operated by the Borrower (the
“Businesses”), and (c) there are no conditions relating to the Businesses or the

 

65

--------------------------------------------------------------------------------


 

Properties that would reasonably be expected to give rise to a liability under
any applicable Environmental Laws.

 

5.19        Insurance.

 

The Borrower maintains insurance for the benefit of the Borrower with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
business and owning similar properties in the same general areas in which the
Borrower operates.

 

5.20        Franchises, Licenses, Etc.

 

The Borrower possesses all franchises, certificates, licenses, permits and other
authorizations necessary for the operation of its businesses, except such as the
failure to possess would not result or be reasonably expected to result in a
Material Adverse Effect.

 

5.21        Subsidiaries; Affiliates; Members.

 

As of the Closing Date, Schedule 5.21 is a complete list of all Subsidiaries,
Affiliates and Members of the Borrower.

 

5.22        Wholesale Power Contracts.

 

As of the Closing Date:

 

(a)           The Borrower has no knowledge of any default under any Wholesale
Power Contract.

 

(b)           No Member has provided the Borrower with any written notice of its
intent to (i) withdraw from any of its obligations under its Wholesale Power
Contract or (ii) assign any of its rights and obligations under its Wholesale
Power Contract.

 

(c)           Set forth on Schedule 5.22 is each Member’s percentage share of
the gross member revenues of the Borrower for the fiscal year ended December 31,
2010.

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as any Lender shall have
any Commitment hereunder, any Loan or Borrower Obligation hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

6.1          Information Covenants.

 

The Borrower will furnish, or cause to be furnished, to the Administrative
Agent:

 

(a)           Annual Financial Statements.  As soon as available, and in any
event within 120 days after the close of each fiscal year of the Borrower, a
consolidated balance

 

66

--------------------------------------------------------------------------------


 

sheet and income statement of the Borrower and its Subsidiaries, as of the end
of such fiscal year, together with consolidated statements of retained earnings
and cash flows for such fiscal year and a statement of the combined amount of
patronage capital and membership fees, setting forth in comparative form figures
for the preceding fiscal year, all such financial information described above to
be in reasonable form and detail and audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and whose opinion shall be furnished to the Administrative
Agent, shall be to the effect that such financial statements have been prepared
in accordance with GAAP (except for changes with which such accountants concur)
and shall not be limited as to the scope of the audit or qualified in any
respect.

 

(b)           Quarterly Financial Statements.  As soon as available, and in any
event within 60 days after the close of each fiscal quarter of the Borrower
(other than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal quarter in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of a
Financial Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Borrower and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments.

 

(c)           Officer’s Certificate.  (i) At the time of delivery of the
financial statements provided for in Sections 6.1(a) and 6.1(b) above, a
certificate of a Financial Officer of the Borrower, substantially in the form of
Exhibit 6.1(c), (A) certifying compliance with Section 6.2 as of the end of such
fiscal period and (B) stating that no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(ii) at the time of delivery of the financial statements provided for in
Section 6.1(a) above, an updated Schedule 5.22 as of the last day of the
previous fiscal year.

 

(d)           Reports.  Upon the Administrative Agent’s request, copies of any
filings and registrations with, and reports to or from, any Governmental
Authority, including, without limitation, the Securities and Exchange Commission
or any successor agency and any utility regulatory body.

 

(e)           Notices.  Upon the Borrower obtaining knowledge thereof (and in no
event more than ten Business Days after obtaining such knowledge), the Borrower
will give written notice to the Administrative Agent immediately of (i) the
occurrence of a Default or Event of Default, specifying the nature and existence
thereof and what action the Borrower proposes to take with respect thereto, and
(ii) the occurrence of any of the following with respect to the Borrower (A) the
pendency or commencement of any litigation, arbitration or governmental
proceeding against the Borrower the claim of which, if adversely determined,
would have or would be reasonably expected to have a Material Adverse Effect, or
(B) the institution of any proceedings against the Borrower

 

67

--------------------------------------------------------------------------------


 

with respect to, or the receipt of notice by the Borrower of potential liability
or responsibility for, violation or alleged violation of any federal, state or
local law, rule or regulation (including, without limitation, any Environmental
Law), the violation of which would have or would be reasonably expected to have
a Material Adverse Effect.

 

(f)            ERISA.  Upon the Borrower or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent and each of the Lenders promptly (and in any event within five Business
Days) of: (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or would be reasonably expected to lead to,
a Termination Event; (ii) any communication from the PBGC stating its intention
to terminate any Plan or to have a trustee appointed to administer any Plan
together with a statement of the amount of liability, if any, incurred or
expected to be incurred by the Borrower or any Subsidiary in connection
therewith; (iii) with respect to any Multiemployer Plan, the receipt of notice
as prescribed in ERISA or otherwise of any withdrawal liability assessed against
the Borrower or any ERISA Affiliate, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iv) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which the Borrower or any of
its Subsidiaries or ERISA Affiliates is required to contribute to each Plan
pursuant to its terms and as required to meet the minimum funding standard set
forth in ERISA and the Code with respect thereto; or (v) any change in the
funding status of any Plan that would have or would be reasonably expected to
have a Material Adverse Effect; together, with a description of any such event
or condition or a copy of any such notice and a statement by a officer of the
Borrower briefly setting forth the details regarding such event, condition, or
notice, and the action, if any, which has been or is being taken or is proposed
to be taken with respect thereto. Promptly upon request, the Borrower shall
furnish the Administrative Agent and each of the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).

 

(g)           Members.  With reasonable promptness upon any request of the
Administrative Agent, information (but only to the extent made available by the
Members to the Borrower, and permitted by such Member to be shared with Persons
other than the Borrower), including annual financial information, with respect
to any Member; provided that the Administrative Agent shall, upon request,
always have access to information made available to the Borrower regarding a
Member that such Member is required to provide under the terms of its Wholesale
Power Contract with respect to financing of the Borrower.

 

(h)           Ratings Changes.  The Borrower shall promptly deliver to the
Administrative Agent information regarding any change in the Borrower’s Credit
Ratings.

 

68

--------------------------------------------------------------------------------


 

(i)            Other Information.  With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of the Borrower as the Administrative Agent or any Lender may
reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Arrangers and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Joint Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

 

6.2          Patronage Capital and Membership Fees.

 

The Borrower shall, as of the end of any fiscal quarter of the Borrower,
maintain Patronage Capital of at least $575,000,000.

 

6.3          Notices with Respect to Wholesale Power Contracts.

 

The Borrower shall promptly notify the Administrative Agent, after becoming
aware thereof, of (a) any material modification to any of the Wholesale Power
Contracts, (b) any default in the performance of any Member’s payment
obligations under any Wholesale Power Contact that has continued unremedied for
five or more Business Days, (c) its receipt of any written notice, including
without limitation facsimile and electronic mail, from a Member of its intent to
(i) withdraw from any of its obligations under its Wholesale Power Contract,
(ii) assign any of its rights and obligations under its Wholesale Power Contract
or (iii) contest the validity or enforceability of its Wholesale Power Contract,
(d) any release or termination of a Member’s payment obligations under a
Wholesale Power Contract or (e) any information regarding the bankruptcy or
insolvency of a Member or regarding a Member’s inability to meet its future
obligations under a Wholesale Power Contract.

 

6.4          Preservation of Existence, Franchises and Assets.

 

The Borrower will do all things necessary to preserve and keep in full force and
effect its existence, material rights, material franchises and authority.  The
Borrower shall generally

 

69

--------------------------------------------------------------------------------


 

maintain its properties, real and personal, in good condition, and the Borrower
shall not waste or otherwise permit such properties to deteriorate, reasonable
wear and tear excepted.

 

6.5          Books and Records.

 

Subject to Section 1.3, the Borrower will keep complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

 

6.6          Compliance with Law.

 

The Borrower will comply with, and obtain all permits and licenses required by,
all laws (including, without limitation, all Environmental Laws and ERISA laws),
rules, regulations and orders, and all applicable restrictions imposed by all
Governmental Authorities, applicable to it and its property, if the failure to
comply would have or would be reasonably expected to have a Material Adverse
Effect.

 

6.7          Payment of Taxes and Other Claims.

 

The Borrower will pay, settle or discharge (a) all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent and (b) all
lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties; provided, however,
that the Borrower shall not be required to pay any such tax, assessment, charge,
levy or claim which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment (i) would give rise to an
immediate right to foreclose or collect on a Lien securing such amounts or
(ii) would have or would reasonably be expected to have a Material Adverse
Effect.

 

6.8          Insurance.

 

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) with responsible and reputable
insurance companies in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates.

 

6.9          Use of Proceeds.

 

The proceeds of the Loans shall be used for general corporate purposes,
including, without limitation, (i) to refinance the indebtedness under the
Existing Credit Agreement, (ii) to refinance the indebtedness under certain of
the Borrower’s other existing credit agreements, (iii) to pay, at maturity,
commercial paper issued by the Borrower, (iv) to issue Letters of Credit,
including Letters of Credit to support liquidity or credit requirements under
tax-exempt variable rate demand bond financings or in connection with posting
collateral to third parties under construction, equipment procurement, hedging
and other arrangements, and (v) working capital

 

70

--------------------------------------------------------------------------------


 

purposes.  In the case of any Bond Letters of Credit, the Borrower’s
reimbursement obligations in respect thereof shall remain unsecured, without the
use of purchased bonds, pledged bonds, bank bonds or similar structures (and the
Administrative Agent, Lenders and L/C Issuers, at the request of the Borrower,
will expressly waive any right to pledged bonds, bank bonds or similar
structures), and the Lenders and the L/C Issuers shall not have any rights or
remedies under the related Bond Documents for Events of Default hereunder or
thereunder (and the Lenders agree not to deliver any notice of any such Events
of Default, other than a failure of the Borrower to reimburse the L/C Issuer for
any drawing under the related Bond Letter of Credit).

 

6.10        Audits/Inspections.

 

Upon reasonable prior notice and during normal business hours, the Borrower will
permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect the Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of the Borrower.

 

6.11        CoBank Equity and Security.

 

(a)           So long as CoBank is a Lender hereunder, the Borrower will acquire
equity in CoBank in such amounts and at such times as CoBank may require in
accordance with CoBank’s Bylaws and Capital Plan (as each may be amended from
time to time), except that the maximum amount of equity that the Borrower may be
required to purchase in CoBank in connection with the Loans made by CoBank may
not exceed the maximum amount permitted by the Bylaws and the Capital Plan at
the time this Agreement is entered into.  The Borrower acknowledges receipt of a
copy of (i) CoBank’s most recent annual report, and if more recent, CoBank’s
latest quarterly report, (ii) CoBank’s Notice to Prospective Stockholders and
(iii) CoBank’s Bylaws and Capital Plan, which describe the nature of all of the
Borrower’s stock and other equities in CoBank acquired in connection with its
patronage loan from CoBank (the “CoBank Equities”) as well as capitalization
requirements, and agrees to be bound by the terms thereof.

 

(b)           Each party hereto acknowledges that CoBank’s Bylaws and Capital
Plan (as each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of
Borrower’s patronage with CoBank, (y) the Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and
(z) patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.

 

71

--------------------------------------------------------------------------------


 

(c)           Each party hereto acknowledges that CoBank has a statutory first
lien pursuant to the Farm Credit Act of 1971 (as amended from time to time) on
all CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s sole and exclusive benefit. The CoBank
Equities shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the CoBank
Equities or on patronage accrued by CoBank for the account of the Borrower
(including, in each case, proceeds thereof), such Lien shall be for CoBank’s
sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the CoBank Equities nor any accrued patronage shall be offset
against the Obligations except that, in the event of an Event of Default, CoBank
may elect, solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. CoBank shall have no
obligation to retire the CoBank Equities upon any Event of Default, Default or
any other default by the Borrower, or at any other time, either for application
to the Obligations or otherwise.

 

SECTION 7.

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as any Lender has any
Commitment hereunder, any Loan or other Borrower Obligation shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.1          Nature of Business.

 

The Borrower will not alter the character of its business from that of an
electric utility company.

 

7.2          Consolidation and Merger.

 

The Borrower will not (a) enter into any transaction of merger, or
(b) consolidate, liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided that, so long as no Default or Event of
Default shall exist or be caused thereby, a Person may be merged or consolidated
with or into the Borrower so long as the Borrower shall be the continuing or
surviving corporation.

 

7.3          Arm’s-Length Transactions.

 

Except in connection with any Special Leases, the Borrower will not enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director or
Affiliate; provided, however, that this Section 7.3 shall not be applicable to
transactions with any Affiliate if such transactions are at cost.

 

72

--------------------------------------------------------------------------------

 

7.4          Fiscal Year; Organizational Documents.

 

The Borrower will not (a) change its fiscal year or (b) change its form of
organization from a corporation organized under the Georgia Electric Membership
Corporation Act.

 

7.5          Liens.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or after acquired, except for the following:
(a) Liens securing Borrower Obligations, (b) Liens for taxes not yet due or
Liens for taxes being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been established
(and as to which the property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof), (c) Liens in respect of property
imposed by law arising in the ordinary course of business such as materialmen’s,
mechanics’, warehousemen’s, carrier’s, landlords’ and other nonconsensual
statutory Liens which are not yet due and payable, which have been in existence
less than 90 days or which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) pledges or
deposits made in the ordinary course of business to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs, (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
property for its intended purposes, (h) judgment Liens that would not constitute
an Event of Default, (i) Liens arising by virtue of any statutory or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts, securities accounts, commodities accounts or other accounts or
funds maintained with a creditor depository institution, securities intermediary
or commodities or other broker, (j) Liens securing Special Leases, (k) Liens
securing Indebtedness (including without limitation the First Mortgage Indenture
Debt, but excluding Special Leases) in an aggregate amount not to exceed
$12,000,000,000 at any time outstanding, (l) Liens with respect to any interest,
debt or equity, of the Borrower in CoBank or National Rural Utilities
Cooperative Finance Corporation purchased or otherwise acquired by the Borrower
in connection with membership in any such entity or any borrowing from any such
entity, (m) Liens on cash, securities or accounts receivable under such
obligations or obligations with the same counterparty to the extent provided by
the Borrower as collateral for any obligation of the Company under (1) any
agreement or other instrument relating to any rate, index, or price swap, basis
swap, forward fix, index or price transaction, commodity swap, commodity option,
cap, collar or floor transaction, or other similar transaction entered into by
the Borrower for the purpose of directly mitigating risks associated with
interest expense, fuel or commodity expense and not entered into for the purpose
of speculation, (2) any power purchase or sale obligation, (3) any letter of
credit issued on behalf of the Borrower, or (4)

 

73

--------------------------------------------------------------------------------


 

any other obligation, commitment or liability of the Borrower similar to those
in any of clauses (1)-(3) above arising in connection with the Borrower’s
business and properties and not entered into for the purpose of speculation, and
(n) any modification, extension, renewal or replacement (or successive
modifications, extensions, renewals or replacements), as a whole or in part, of
any Liens referred to in the foregoing clauses (a) through (m), for amounts not
exceeding the principal amount of the Indebtedness secured by the Lien so
modified, extended, renewed or replaced; provided that such modification,
extension, renewal or replacement Lien is limited to all or a part of the same
property or assets that were covered by the Lien modified, extended, renewed or
replaced (plus improvements on such property or assets).

 

7.6          Wholesale Power Contracts.

 

The Borrower shall not agree to release or terminate the payment obligations of
any Member under its Wholesale Power Contract other than in connection with a
simultaneous assumption of such payment obligations by an assignee of an
assigning Member’s obligations under such Wholesale Power Contact; provided that
the assignee must have either (x) a Credit Rating equal to or better than the
Credit Rating of the assigning Member as published by S&P, Moody’s or Fitch or
(y) if the assigning Member has no such published Credit Rating, a Credit Rating
equal to or better than the Borrower’s Credit Rating as published by S&P,
Moody’s or Fitch.

 

7.7          Indebtedness.

 

The Borrower will not, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness other than
(a) Indebtedness consisting of Special Leases, (b) Indebtedness secured by Liens
permitted under Section 7.5(k), in an aggregate amount at any time outstanding
not to exceed $12,000,000,000 and (c) unsecured Indebtedness, ranking pari passu
with the Loans and the L/C Obligations, in an aggregate amount at any time
outstanding not to exceed $4,000,000,000 (it being agreed that Indebtedness
secured solely by a Lien on any interest, debt or equity, of the Borrower in
CoBank or National Rural Utilities Cooperative Finance Corporation purchased or
otherwise acquired by the Borrower in connection with membership in any such
entity or any borrowing from any such entity shall be deemed unsecured
Indebtedness).

 

SECTION 8.

 

EVENTS OF DEFAULT

 

8.1          Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)           Payment.  The Borrower shall default in the payment when due of
any principal of any of the Loans or any L/C Obligations or in the payment when
due of any interest on the Loans or any L/C Obligations or of any fees or other
amounts owing hereunder or under any Fee Letter, under any of the other Loan
Documents or in connection herewith or therewith.

 

74

--------------------------------------------------------------------------------


 

(b)           Representations.  Any representation, warranty or statement made
or deemed to be made by the Borrower herein, in any of the other Loan Documents,
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove untrue in any material respect on the
date as of which it was deemed to have been made.

 

(c)           Covenants.  The Borrower shall:

 

(i)            default in the due performance or observance of any term,
covenant or agreement contained in Sections 6.2, 6.3, 6.4, 6.5 or 7.1 through
7.7 inclusive; or

 

(ii)           default in the due performance or observance by it of any term,
covenant or agreement contained in Section 6.1, and such default shall continue
unremedied for a period of five Business Days after the earlier of the Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent; or

 

(iii)          default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i), or (c)(ii) of this Section 8.1) contained in this Agreement or any other
Loan Document and such default shall continue unremedied for a period of more
than 30 days after the earlier of the Borrower becoming aware of such default or
notice thereof given by the Administrative Agent.

 

(d)           Loan Documents.  The Borrower shall default in the due performance
or observance of any term, covenant or agreement in any of the other Loan
Documents and such default shall continue unremedied for a period of more than
30 days after the earlier of the Borrower becoming aware of such default or
notice thereof given by the Administrative Agent or any Loan Document shall fail
to be in full force and effect or the Borrower shall so assert or any Loan
Document shall fail to give the Administrative Agent and/or the Lenders the
rights, powers and privileges purported to be created thereby.

 

(e)           Bankruptcy, etc.  The occurrence of any of the following with
respect to the Borrower or any of its Subsidiaries (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Subsidiaries in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of the Borrower or any of its
Subsidiaries or for any substantial part of its property or order the winding up
or liquidation of its affairs; or (ii) an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect is
commenced against the Borrower or any of its Subsidiaries and such petition
remains unstayed and in effect for a period of 60 days; or (iii) the Borrower or
any of its Subsidiaries shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an

 

75

--------------------------------------------------------------------------------


 

involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of the Borrower or such Subsidiary or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any of its Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due or any action shall be
taken by any Person in furtherance of any of the aforesaid purposes.

 

(f)            Other Indebtedness.  With respect to any Indebtedness of the
Borrower in excess of $25,000,000 (other than Indebtedness outstanding under
this Agreement), the Borrower shall (i) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to such
Indebtedness or (ii) default (after giving effect to any grace period) in the
observance or performance of any covenant or agreement relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto the effect of which default is to cause, or permit the holder
or holders of such Indebtedness (or trustee or agent on behalf of such holders)
to cause (determined without regard to whether any notice or lapse of time is
required), any such Indebtedness to become due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment, prior to the
stated maturity thereof; provided, however, that any default referred to in this
clause (f)(ii) in respect of Indebtedness that is associated with capital leases
or Special Leases shall not give rise to an Event of Default under this
Agreement.

 

(g)           Judgments.  One or more judgments, orders, or decrees shall be
entered against the Borrower involving a liability of $25,000,000 or more, in
the aggregate, (to the extent not paid or covered by insurance provided by a
carrier who has acknowledged coverage) and such judgments, orders or decrees
shall continue unsatisfied, undischarged and unstayed for a period ending on the
first to occur of (i) the last day on which such judgment, order or decree
becomes final and unappealable and, where applicable, with the status of a
judicial lien or (ii) 60 days; provided that if such judgment, order or decree
provides for periodic payments over time then the Borrower shall have a grace
period of 30 days with respect to each such periodic payment.

 

(h)           ERISA.  The occurrence of any of the following events or
conditions if the same, individually or in the aggregate, would be reasonably
expected to result in a liability of an amount greater than or equal to
$25,000,000: (A) any “accumulated funding deficiency,” as such term is defined
in Section 302 of ERISA and Section 412 of the Code, whether or not waived,
shall exist with respect to any Plan, or any lien shall arise on the assets of
the Borrower or any ERISA Affiliate in favor of the PBGC or a Plan; (B) a
Termination Event shall occur with respect to a Single Employer Plan, which is,
in the reasonable opinion of the Administrative Agent, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (C) a Termination
Event shall occur with respect to a Multiemployer Plan or Multiple Employer
Plan, which is, in the reasonable opinion of the Administrative Agent, likely to
result in (i) the termination of such Plan for purposes of Title IV of ERISA, or
(ii) the Borrower or any ERISA Affiliate incurring any liability in connection
with a withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (D) any prohibited transaction (within the

 

76

--------------------------------------------------------------------------------


 

meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which would be reasonably expected to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 

(i)            Wholesale Power Contracts.  One or more Members, the aggregate of
which, pursuant to Schedule 5.22, constitute ten percent (10%) or more of the
Borrower’s gross member revenues, shall (A) default in the performance of any
payment obligations under its or their Wholesale Power Contracts where the
aggregate principal amount of such default or defaults exceeds $25,000,000 and
such default or defaults have continued for thirty-five (35) days beyond the due
date with respect thereto, (B) contest the validity or enforceability of its or
their Wholesale Power Contracts by filing any official judicial or regulatory
filing seeking as a remedy the declaration of the unenforceability or the
material modification of its or their Wholesale Power Contracts, or (C) have its
or their payment obligations under the Wholesale Power Contracts released or
terminated (other than in connection with a simultaneous assumption of such
obligations by an assignee of an assigning Member’s obligations under a
Wholesale Power Contract; provided that the assignee must have either (x) a
Credit Rating equal to or better than the Credit Rating of the assigning Member
as published by S&P, Moody’s or Fitch or (y) if the assigning Member has no such
published Credit Rating, a Credit Rating equal to or better than the Borrower’s
Credit Rating as published by S&P, Moody’s or Fitch).

 

(j)            First Mortgage Indenture.  An “Event of Default” (as defined in
the First Mortgage Indenture) shall exist.

 

8.2          Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders (or the
Lenders as may be required hereunder) the Administrative Agent may, with the
consent of the Required Lenders, and shall, upon the request and direction of
the Required Lenders, by written notice to the Borrower take any of the
following actions without prejudice to the rights of the Administrative Agent or
any Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:

 

(i)            Termination of Commitments.  Declare the Commitments and any
obligations of the L/C Issuers to make L/C Credit Extensions terminated
whereupon the Commitments and obligations shall be immediately terminated.

 

(ii)           Acceleration of Loans.  Declare the unpaid amount of all Borrower
Obligations to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

 

77

--------------------------------------------------------------------------------


 

(iii)          Enforcement of Rights.  Enforce any and all rights and interests
created and existing under the Loan Documents, including, without limitation,
all rights of set-off.

 

(iv)          Letters of Credit.  Require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof).

 

(v)           Mandatory Tender.  In the case of a failure of the Borrower to
make timely reimbursement of a drawing under a Bond Letter of Credit to pay
principal of or interest on Bonds, give notice to the trustee under the
applicable Issuer Documents of such failure and directing such trustee to effect
a mandatory tender or the acceleration of such Bonds as may be permitted under
such Issuer Documents.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.1(e) shall occur, then the Commitments and any obligations of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations owing to the Lenders and the Administrative
Agent hereunder shall immediately become due and payable and the obligations of
the Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without the giving of any notice or
other action by the Administrative Agent or the Lenders.

 

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

 

8.3          Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Agreement, after the exercise of
any remedies by the Administrative Agent or the Lenders pursuant to Section 8.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Loan Documents shall
automatically become due and payable in accordance with the terms of such
Section) and the L/C Obligations have automatically been required to be Cash
Collateralized, all amounts collected or received by the Administrative Agent or
any Lender on account of amounts outstanding under any of the Loan Documents
shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable Attorney Costs) of the Administrative
Agent or any of the Lenders, including Lenders when acting in the capacity of
L/C Issuer, in connection with enforcing the rights of the Lenders under the
Loan Documents, pro rata as set forth below;

 

SECOND, to payment of any fees (other than Letter of Credit Fees) owed to the
Administrative Agent, any L/C Issuer, or any Lender, pro rata as set forth
below;

 

78

--------------------------------------------------------------------------------


 

THIRD, to the payment of all accrued interest and Letter of Credit Fees payable
to the Lenders hereunder, pro rata as set forth below;

 

FOURTH, to (a) the payment of the outstanding principal amount of the Loans and
L/C Borrowings and (b) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, as set forth
below;

 

FIFTH, to all other obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.

 

Subject to Section 2.3(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fourth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

SECTION 9.

 

ADMINISTRATIVE AGENT

 

9.1          Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

 

9.2          Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory

 

79

--------------------------------------------------------------------------------


 

capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.3          Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.6 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

80

--------------------------------------------------------------------------------

 

9.4          Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.5          Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

9.6          Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral

 

81

--------------------------------------------------------------------------------


 

security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           Any resignation by or removal of Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer and Swing Line Lender.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

9.7          Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or

 

82

--------------------------------------------------------------------------------


 

any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8          No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Syndication Agent,
the Joint Lead Arrangers or the Joint Book Managers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.9          Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.3(h) and (i), 2.9 and 10.5) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.9
and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

83

--------------------------------------------------------------------------------


 

SECTION 10.

 

MISCELLANEOUS

 

10.1        Notices and Other Communications; Facsimile Copies.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.1; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have

 

84

--------------------------------------------------------------------------------


 

been sent at the opening of business on the next business day for the recipient,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc. Each of the Borrower, the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other patties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

85

--------------------------------------------------------------------------------


 

(e)           Reliance by Administrative Agent, the L/C Issuer and Lenders. The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan Notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each Lender, the L/C
Issuer and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.2        Right of Set-Off; Payments Set Aside.

 

(a)           Right of Set-Off.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default and the commencement of
remedies described in Section 8.2, the Administrative Agent, each Lender and the
L/C Issuer is authorized at any time and from time to time, without presentment,
demand, protest or other notice of any kind (all of which rights being hereby
expressly waived), to set-off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by the
Administrative Agent, such Lender (including, without limitation branches,
agencies or Affiliates of such Lender wherever located) or the L/C Issuer to or
for the credit or the account of the Borrower against the Borrower Obligations
irrespective of whether the Administrative Agent, the L/C Issuer or the Lenders
shall have made any demand hereunder and although such Borrower Obligations, or
any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to
Section 10.3(c) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

 

(b)           Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon

 

86

--------------------------------------------------------------------------------


 

from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.3        Successors and Assigns.

 

(a)           Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of subsection (f) or (i) of this Section, or (iv) to an SPC in
accordance with the provisions of subsection (h) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participation Purchasers to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (or, if less, the remaining amount of
the Commitment being assigned by such Lender) and an integral multiple of
$1,000,000 in excess

 

87

--------------------------------------------------------------------------------


 

thereof unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations in respect of its Commitment (and the
related Loans thereunder) on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

 

(C)           the consent of each L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee,

 

88

--------------------------------------------------------------------------------


 

if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)           No Assignment to Borrower.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5 and 10.5 with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

89

--------------------------------------------------------------------------------


 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Participation Purchaser in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participation in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the L/C Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participation Purchaser, agree to any amendment, waiver or other
modification described in Section 10.6 that directly affects such Participation
Purchaser. Subject to subsection (e) of this Section, the Borrower agrees that
each Participation Purchaser shall be entitled to the benefits of Sections 3.1.
3.4 and 3.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participation Purchaser also shall be entitled to the
benefits of Section 10.2 as though it were a Lender, provided such Participation
Purchaser agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)           Payment for Participation Purchasers.  A Participation Purchaser
shall not be entitled to receive any greater payment under Section 3.1 or 3.4
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participation Purchaser, unless the sale of the
participation to such Participation Purchaser is made with the Borrower’s prior
written consent. A Participation Purchaser that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.1 unless the
Borrower is notified of the participation sold to such Participation Purchaser
and such Participation Purchaser agrees, for the benefit of the Borrower, to
comply with Section 3.1(e) as though it were a Lender.

 

90

--------------------------------------------------------------------------------

 

(f)            Nonrestricted Assignments.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)           Information.  Any Lender may furnish any information concerning
the Borrower in the possession of such Lender from time to time to assignees and
Participation Purchasers (including prospective assignees and Participation
Purchasers).

 

(h)           SPC.  Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.4, (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guaranty or credit or liquidity enhancement to such SPC.

 

(i)            Fund Lenders.  Notwithstanding anything to the contrary contained
herein, any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other

 

91

--------------------------------------------------------------------------------


 

provisions of this Section 10.3, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

(j)            Electronic Execution of Assignments.  The words “execution,”
“signed,” signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(k)           Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or another Lender serving as a L/C Issuer assigns all of its
Commitment and Loans pursuant to subsection (b) above, (i) Bank of America or
such other Lender, as the case may be, may, upon thirty days’ notice to the
Borrower and the Lenders, resign as one of the L/C Issuers and/or (ii) Bank of
America may, upon thirty days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or the other Lender as L/C Issuer or of Bank of
America as Swing Line Lender, as the case may be.  If Bank of America or another
Lender resigns as L/C Issuer, it shall retain all the rights, powers, privileges
and duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.3(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.4(c).  Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (1) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (2) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America or another Lender resigning
as a L/C Issuer to effectively assume the obligations of Bank of America or such
other Lender, as the case may be, with respect to such Letters of Credit.

 

92

--------------------------------------------------------------------------------


 

10.4        No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Administrative Agent, the L/C Issuer or
any Lender in exercising any right, power or privilege hereunder or under any
other Loan Document and no course of dealing between the Borrower and the
Administrative Agent or any Lender shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in their/its capacity as L/C Issuers or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.2
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.5        Payment of Expenses, etc.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuers in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-

 

93

--------------------------------------------------------------------------------


 

pocket expenses incurred by the Administrative Agent, any L/C Issuer or any
Lender (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, the L/C Issuer or any Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any Subsidiary of the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by a L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any Loan or the use or proposed use of the proceeds therefrom,
(iv) any actual or alleged presence or release of hazardous materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary of the Borrower, or any liability resulting from any actual or
alleged violation of Environmental Laws related in any way to the Borrower, any
Subsidiary of the Borrower, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower against an
Indemnitee for breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuers or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuers or such Related Party, as the case may be,
such Lender’s pro rata share in accordance with its Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or

 

94

--------------------------------------------------------------------------------


 

indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuers in their
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or the L/C Issuers in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments. All amounts due under this Section shall be payable
within ten Business Days after demand therefor.

 

(f)            Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Borrower Obligations.

 

10.6        Amendments, Waivers and Consents.

 

Neither this Agreement, nor any other Loan Document nor any of the terms hereof
or thereof may be amended, changed, waived, discharged or terminated unless such
amendment, change, waiver, discharge or termination is in writing and signed by
the Required Lenders and the Borrower; provided that no such amendment, change,
waiver, discharge or termination shall without the consent of each Lender
affected thereby:

 

(a)           extend the Maturity Date, or postpone or extend the time for any
payment or prepayment of principal;

 

(b)           reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees or other amounts payable hereunder;

 

(c)           reduce or waive the principal amount of any Loan or L/C Borrowing;

 

(d)           increase or extend the Commitment of a Lender (it being understood
and agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory

 

95

--------------------------------------------------------------------------------


 

reduction in the Commitments shall not constitute a change in the terms of any
Commitment of any Lender);

 

(e)           release the Borrower from its obligations under the Loan
Documents;

 

(f)            amend, modify or waive any provision of this Section 10.6 or
Sections 2.12(a), 2.13, 2.14, 8.1(a), 10.2, 10.3 or 10.5;

 

(g)           reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders;

 

(h)           consent to the assignment or transfer by the Borrower of any of
its rights and obligations under (or in respect of) the Loan Documents;

 

(i)            unless also signed by the L/C Issuers, affect the rights or
duties of the L/C Issuers under this Agreement or any Issuer Document relating
to any Letter of Credit issued or to be issued by them;

 

(j)            unless also signed by the Swing Line Lender, affect the rights or
duties of the Swing Line Lender under this Agreement; or

 

(k)           unless also signed by the Administrative Agent, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document.

 

No provision of Section 9 may be amended or modified without the consent of the
Administrative Agent.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow the Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding.

 

96

--------------------------------------------------------------------------------

 

10.7        Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
where so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

10.8        Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

10.9        Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10      Survival of Indemnification and Representations and Warranties.

 

All indemnities set forth herein and all representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of the making
of any Loan, and shall continue in full force and effect as long as any Loan or
any other Borrower Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

 

10.11      Governing Law.

 

(a)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF GEORGIA SITTING IN FULTON COUNTY AND
OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND

 

97

--------------------------------------------------------------------------------


 

ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH GEORGIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER, OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.12      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER

 

98

--------------------------------------------------------------------------------


 

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.13      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.14      Further Assurances.

 

The Borrower agrees, upon the request of the Administrative Agent, to promptly
take such actions, as reasonably requested, as are necessary to carry out the
intent of this Agreement and the other Loan Documents.

 

10.15      Entirety.

 

This Agreement together with the other Loan Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents or the transactions contemplated
herein and therein.

 

10.16      Binding Effect; Continuing Agreement.

 

(a)           This Agreement shall become effective at such time as all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrower, the Administrative Agent and
the Lenders, and thereafter this Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns. Upon this Agreement becoming effective, the
Existing Credit Agreement shall be deemed terminated, and the Borrower and the
lenders party to the Existing Credit Agreement shall no longer have any
obligations thereunder (other than those obligations in the Existing Credit
Agreement that expressly survive the termination of the Existing Credit
Agreement).

 

(b)           This Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full and all Commitments have been terminated.
Upon termination, the Borrower

 

99

--------------------------------------------------------------------------------


 

shall have no further obligations (other than the indemnification provisions
that survive) under the Loan Documents; provided that should any payment, in
whole or in part, of the Borrower Obligations be rescinded or otherwise required
to be restored or returned by the Administrative Agent or any Lender, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, then
the Loan Documents shall automatically be reinstated and all amounts required to
be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Borrower Obligations.

 

10.17      Confidentiality.

 

Each of the Administrative Agent, the L/C Issuer and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, in the event of any disclosure pursuant to this clause (c), the
Administrative Agent, the L/C Issuer or the Lenders shall promptly notify the
Borrower of its disclosure of such Information); (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.17, to (i) any assignee of or Participation
Purchaser in, or any prospective assignee of or Participation Purchaser in, any
of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations; (g) with the consent of the
Borrower; (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.17 or (y) becomes
available to the Administrative Agent, the L/C Issuer, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower; or (i) to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates.

 

For the purposes of this Section 10.17, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or its Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the L/C Issuer or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.17 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the

 

100

--------------------------------------------------------------------------------


 

confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the L/C Issuer and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.18      Replacement of Lenders.

 

If any Lender requests compensation under Section 3.4, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.1, or if any
Lender is a Defaulting Lender or if any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.3), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.3(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.19      USA PATRIOT Act Notice; Government Regulations.

 

(a)           Each Lender that is subject to the Act (as hereinafter defined)
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L.

 

101

--------------------------------------------------------------------------------


 

107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

(b)           The Borrower shall (a) ensure that no person that controls or has
the power to control the Borrower is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any Executed Orders, that prohibits or limits the Lenders from
making any advance or extension of credit to the Borrower or from otherwise
conducting business with the Borrower and (b) ensure that the proceeds of the
Loans shall not be used to violate any of the foreign asset control regulations
of OFAC or any enabling statute or Executive Order relating thereto.  Further,
the Borrower shall comply with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended, and the Borrower agrees to provide documentary and
other evidence of the Borrower’s identity as may be requested by any Lender at
any time to enable any Lender or Lenders to verify the Borrower’s identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

10.20      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Joint Lead Arrangers, are arm’s-length commercial
transactions between the Borrower its Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Joint Lead Arrangers, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the Joint
Lead Arrangers is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Lenders nor the Joint Lead Arrangers have any
obligation to the Borrower or any of its respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Lenders and the Joint Lead Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its respective Affiliates, and neither the
Administrative Agent nor the Lenders

 

102

--------------------------------------------------------------------------------


 

nor the Joint Lead Arrangers have any obligation to disclose any of such
interests to the Borrower and its respective Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Lenders and the Joint Lead Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.21      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, which shall be of the
same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, Georgia’s Uniform
Electronic Transactions Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

10.22      Voting Participants.

 

Notwithstanding anything in Section 10.3 to the contrary, any Farm Credit Lender
that (i) has purchased a participation in the minimum aggregate amount of
$5,000,000 on or after the Closing Date, (ii) is, by written notice to the
Borrower and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender (including any existing Voting Participant) as
being entitled to be accorded the rights of a Voting Participant hereunder and
(iii) receives the prior written consent of the Borrower and the Administrative
Agent, in its sole discretion, to become a Voting Participant (such consent to
be required only to the extent and under the circumstances it would be required
if such Voting Participant were to become a Lender pursuant to an assignment in
accordance with Section 10.3 (any Farm Credit Lender so designated and consented
to being called a “Voting Participant”), shall be entitled to vote for so long
as such Farm Credit Lender owns such participation and notwithstanding any
subparticipation by such Farm Credit Lender (and the voting rights of the
selling Lender (including any existing Voting Participant) shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action.  To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in an Assignment and Assumption and (y) state the dollar
amount of the participation purchased in its Commitment or any or all of its
Loans.  The selling Lender (including any existing Voting Participant) and the
purchasing Voting Participant shall notify the Administrative Agent and the
Borrower within 3 Business Days’ of any termination of, or reduction or increase
in the amount of, such participation.  The Borrower and the Administrative Agent
shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraph.  The voting rights hereunder are solely
for the benefit of the Voting Participant and shall not inure to any assignee or
participant of the Voting Participant that is not a Farm Credit Lender.

 

[Remainder of Page Intentionally Left Blank]

 

103

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

OGLETHORPE POWER

 

CORPORATION (AN ELECTRIC

 

MEMBERSHIP CORPORATION)

 

 

 

By:

/s/ Elizabeth B. Higgins

 

 

 

 

Name:

Elizabeth B. Higgins

 

 

 

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Stephanie Pendleton

 

 

 

 

Name:

Stephanie Pendleton

 

 

 

 

Title:

Senior Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a L/C Issuer, the Swing Line Lender and a Lender

 

 

 

 

 

By:

/s/ Stephanie Pendleton

 

 

 

 

Name:

Stephanie Pendleton

 

 

 

 

Title:

Senior Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

COBANK, ACB, as a L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Josh Batchelder

 

 

 

 

Name:

Josh Batchelder

 

 

 

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ Yann Pirio

 

 

 

 

Name:

Yann Pirio

 

 

 

 

Title:

Director

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

By:

/s/ Brian L. Martin

 

 

 

 

Name:

Brian L. Martin

 

 

 

 

Title:

Senior Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ Jake Sigmund

 

 

 

 

Name:

Jake Sigmund

 

 

 

 

Title:

Authorized Signatory

 

S-7

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a L/C Issuer and a Lender

 

 

 

By:

/s/ Brian L. Banke

 

 

 

 

Name:

Brian L. Banke

 

 

 

 

Title:

Director

 

S-8

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

By:

/s/ Mary Coseo

 

 

 

 

Name:

Mary Coseo

 

 

 

 

Title:

Vice President

 

S-9

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

By:

/s/ Leon Mo

 

 

 

 

Name:

Leon Mo

 

 

 

 

Title:

Authorized Signatory

 

S-10

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Heather Talbott

 

 

 

 

Name:

Heather Talbott

 

 

 

 

Title:

Executive Director

 

S-11

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ Kenneth W. Deere

 

 

 

 

Name:

Kenneth W. Deere

 

 

 

 

Title:

Senior Vice President

 

S-12

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Mark Walton

 

 

 

 

Name:

Mark Walton

 

 

 

 

Title:

Authorized Signatory

 

S-13

--------------------------------------------------------------------------------


 

 

US BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Michael T. Sagges

 

 

 

 

Name:

Michael T. Sagges

 

 

 

 

Title:

Vice President

 

S-14

--------------------------------------------------------------------------------


 

 

RBC BANK (USA), as a Lender

 

 

 

By:

/s/ Heather H. Allen

 

 

 

 

Name:

Heather H. Allen

 

 

 

 

Title:

Senior Vice President

 

S-15

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Eric Y.S. Tsai

 

 

 

 

Name:

Eric Y.S. Tsai

 

 

 

 

Title:

VP & General Manager

 

S-16

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

210,000,000.00

 

16.600790513

%

 

 

 

 

 

 

 

CoBank, ACB

 

150,000,000.00

 

11.857707510

%

 

 

 

 

 

 

SunTrust Bank

 

130,000,000.00

 

10.276679842

%

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

125,000,000.00

 

9.881422925

%

 

 

 

 

 

 

Royal Bank of Canada

 

110,000,000.00

 

8.695652174

%

 

 

 

 

 

 

Bank of Montreal

 

100,000,000.00

 

7.905138340

%

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

100,000,000.00

 

7.905138340

%

 

 

 

 

 

 

Mizuho Corporate Bank, LTD.

 

80,000,000.00

 

6.324110672

%

 

 

 

 

 

 

JPMorgan Chase Bank, National Association

 

60,000,000.00

 

4.743083004

%

 

 

 

 

 

 

Fifth Third Bank

 

50,000,000.00

 

3.952569170

%

 

 

 

 

 

 

Goldman Sachs Bank (USA)

 

50,000,000.00

 

3.952569170

%

 

 

 

 

 

 

US Bank, National Association

 

50,000,000.00

 

3.952569170

%

 

 

 

 

 

 

RBC Bank (USA)

 

40,000,000.00

 

3.162055336

%

 

 

 

 

 

 

Chang Hwa Commercial Bank

 

10,000,000.00

 

0.790513834

%

 

 

 

 

 

 

Total:

 

$

1,265,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.9

 

SECURED INDEBTEDNESS

 

1.                                       Indebtedness secured under the
Indenture, dated as of March 1, 1997, between the Borrower, as grantor, and U.S.
Bank National Association, as successor to SunTrust Bank, formerly SunTrust
Bank, Atlanta, as trustee.

 

2.                                       Indebtedness in connection with the
Sale and Leaseback, entered into in December 1985, relating to the sale and
leaseback of the Borrower’s 60% undivided ownership interest in Scherer Unit
No. 2.

 

OFF BALANCE SHEET INDEBTEDNESS

 

1.                                       Indebtedness in connection with the
Lease and Leaseback, dated as of December 31, 1996 and January 3, 1997, relating
to transfer of the Borrower’s 74.61% undivided ownership interest in its Rocky
Mountain facility through a wholly-owned subsidiary, Rocky Mountain Leasing
Corporation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.10

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21

 

SUBSIDIARIES, AFFILIATES AND MEMBERS

 

Subsidiaries:

 

Rocky Mountain Leasing Corporation

 

Black Diamond Energy, Inc.

 

CT Parts LLC

 

Murray I and II LLC

 

Affiliates:

 

None

 

Members:

 

Altamaha EMC

 

GreyStone Power Corporation, an EMC

 

Planters EMC

Amicalola EMC

 

Habersham EMC

 

Rayle EMC

Canoochee EMC

 

Hart EMC

 

Satilla Rural EMC

Carroll EMC

 

Irwin EMC

 

Sawnee EMC

Central Georgia EMC

 

Jackson EMC

 

Slash Pine EMC

Coastal EMC (d/b/a Coastal Electric Cooperative)

 

Jefferson Energy Cooperative, an EMC

 

Snapping Shoals EMC

Cobb EMC

 

Little Ocmulgee EMC

 

Southern Rivers Energy, Inc., an EMC

Colquitt EMC

 

Middle Georgia EMC

 

Sumter EMC

Coweta-Fayette EMC

 

Mitchell EMC

 

Three Notch EMC

Diverse Power Inc., an EMC

 

Ocmulgee EMC

 

Tr-County EMC

Excelsior EMC

 

Oconee EMC

 

Upson EMC

Flint EMC (d/b/a Flint Energies)

 

Okefenoke Rural EMC

 

Walton EMC

Grady EMC

 

Pataula EMC

 

Washington EMC

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.22

 

GROSS MEMBER REVENUES

 

Member

 

Percentage of
Oglethorpe’s 2010
Member Revenues

 

Altamaha

 

1.1

%

Amicalola

 

1.8

%

Canoochee

 

1.2

%

Carroll

 

2.6

%

Central Ga.

 

2.7

%

Coastal

 

0.9

%

Cobb

 

14.5

%

Colquitt

 

3.0

%

Coweta-Fayette

 

5.8

%

Diverse Power

 

1.7

%

Excelsior

 

1.4

%

Flint

 

0.1

%

Grady

 

0.8

%

GreyStone Power

 

6.3

%

Habersham

 

1.3

%

Hart

 

1.7

%

Irwin

 

0.6

%

Jackson

 

11.6

%

Jefferson Energy

 

2.0

%

Little Ocmulgee

 

0.5

%

Middle Ga.

 

0.4

%

Mitchell

 

1.6

%

Ocmulgee

 

0.6

%

Oconee

 

0.8

%

Okefenoke Rural

 

1.6

%

Pataula

 

0.2

%

Planters

 

0.8

%

Rayle

 

0.7

%

Satilla Rural

 

2.5

%

Sawnee

 

10.6

%

 

--------------------------------------------------------------------------------


 

Slash Pine

 

0.5

%

Snapping Shoals

 

5.0

%

Southern Rivers

 

1.0

%

Sumter

 

0.9

%

Three Notch

 

0.5

%

Tri-County

 

1.2

%

Upson

 

0.6

%

Walton

 

7.6

%

Washington

 

1.2

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1

 

NOTICES

 

Borrower

 

Oglethorpe Power Corporation

(An Electric Membership Corporation)

Elizabeth B. Higgins

Chief Financial Officer

2100 East Exchange Place

Tucker, GA 30084-5336

 

Telephone:

770-270-7942

Fax:

770-270-7325

Email:  betsy.higgins@opc.com

 

with copies to:

 

Thomas J. Brendiar

Director, Bank and Investor Relations

2100 East Exchange Place

Tucker, GA 30084-5336

 

Telephone:

770-270-7173

Fax:

770-270-7325

Email: tom.brendiar@opc.com

 

and

 

Peter Fozzard

Sutherland Asbill and Brennan LLP

999 Peachtree Street NE

Atlanta, GA 30309

Telephone:

404-853-8330

Fax:

404-853-8806

Email: peter.fozzard@sablaw.com

 

--------------------------------------------------------------------------------


 

Administrative Agent

 

Your contacts in Agency Servicing:

 

 

 

 

 

James Hood

Credit Services Representative

Bank of America, N.A.

Mail Code: NC1-001-04-39
One Independence Center
101 N. Tryon St.

Charlotte, NC 28255-0001
Telephone:     980-386-4308
Fax:                704-409-0599

Email: james.p.hood_iii@baml.com

 

 

(daily borrowing / payment activity)

Wire Instructions:



 

 

Bank of America, N.A.
ABA #: 026-009-593
Charlotte, NC 28255

Acct.#: 136-621-225-0600

Attn: Corporate Credit Services

Ref: Oglethorpe Power Corp

 

 

 

Your contacts in Agency Management:

 

 

 

Angelo Martorana

Agency Management Officer

Bank of America, N.A

231 South LaSalle Street

Chicago, Illinois 60604

Mail Code: IL1-231-10-41

Telephone:      312-828-7933

Fax:                 877-206-8415

Email: angelo.m.martorana@baml.com

 

 

(Financial Reports, Officer’s Certificates, bank group, communications)

Your contacts for Issuing Standby Letters of Credit:

 

 

 

Alfonso Malave, Jr.

Bank of America, N.A.

1 Fleet Way

Scranton, PA 18507

Mail Code: PA6-580-02-30

Telephone:      570-330-4212

Fax:                 570-330-4186

Email: alfonso.malave@baml.com

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 2.2

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,          

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of June 9, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined) among OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION) (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
Bank of Montreal and CoBank, ACB, each as a L/C Issuer.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Committed
Loans                                                                                          
o  A conversion or continuation of Loans

 

1.                            
On                                                                                              (a
Business Day).

 

2.                             In the amount of
$                                                                                 .

 

3.                             Comprised
of                                                                                         .

                  [Type of Committed Loan requested]

 

4.                             For Eurodollar Rate Loans:  with an Interest
Period of                            months.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.1 of the Agreement.

 

The Borrower represents that:

 

(a)                      On and as of the date of the requested Loan,
immediately after giving effect to the funding and the application thereof, the
representations and warranties made by the Borrower in any Loan Document are
true and correct in all material respects except to the extent they expressly
relate to an earlier date.

 

(b)                     No Default or Event of Default exists or is continuing
or will be caused by giving effect to this Committed Loan Notice.

 

(c)                      There has not occurred (i) any modification,
termination or enactment of any law, rule, regulation, order or decree of any
Governmental Authority, including, without limitation, the Georgia Territorial
Electric Service Act of 1973, or (ii) any other action or event which, in either
case, would have the effect of materially altering the

 

--------------------------------------------------------------------------------


 

service area of any Member or eliminating the exclusive right of any Member to
distribute electricity within such area (subject to the exception to exclusivity
existing on the Closing Date as set forth in the Georgia Territorial Electric
Service Act of 1973) so as to adversely affect the ability of such Member to
perform its obligations under its Wholesale Power Contract.

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

EXHIBIT 2.4

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,              

 

To:

Bank of America, N.A., as Swing Line Lender

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of June 9, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined) among OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION) (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
Bank of Montreal and CoBank, ACB, each as a L/C Issuer.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      
On                                                                                                       (a
Business Day).

 

2.                                       In the amount of
$                                                                            .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.4(a) of the Agreement.

 

The Borrower represents that:

 

(a)                      On and as of the date of the requested Loan,
immediately after giving effect to the funding and the application thereof, the
representations and warranties made by the Borrower in any Loan Document are
true and correct in all material respects except to the extent they expressly
relate to an earlier date.

 

(b)                     No Default or Event of Default exists or is continuing
or will be caused by giving effect to this Swing Line Loan Notice.

 

(c)                      There has not occurred (i) any modification,
termination or enactment of any law, rule, regulation, order or decree of any
Governmental Authority, including, without limitation, the Georgia Territorial
Electric Service Act of 1973, or (ii) any other action or event which, in either
case, would have the effect of materially altering the service area of any
Member or eliminating the exclusive right of any Member to distribute
electricity within such area (subject to the exception to exclusivity existing
on the Closing Date as set forth in the Georgia Territorial Electric Service Act
of 1973) so as to adversely affect the ability of such Member to perform its
obligations under its Wholesale Power Contract.

 

--------------------------------------------------------------------------------


 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

EXHIBIT 2.11

 

FORM OF NOTE

 

                            ,             

 

FOR VALUE RECEIVED, OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP
CORPORATION) (the “Borrower”), hereby promises to pay to the order of
                                (the “Lender”), at the office of Bank of
America, N.A. (the “Administrative Agent”) as set forth in that certain Credit
Agreement dated as of June 9, 2011 among the Borrower, the Lenders named therein
(including the Lender), Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and Bank of Montreal and CoBank, ACB, each as a L/C
Issuer (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”) or at such other place or places as the holder of
this Note may designate, the aggregate principal amount of all advances made by
the Lender as Loans (and not otherwise repaid), in Dollars and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
Loan made by the Lender, at such office, in like money and funds, for the period
commencing on the date of each Loan until each Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement and evidences
Loans made by the Lender thereunder. The Lender shall be entitled to the
benefits of the Credit Agreement. Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement and the terms and
conditions of the Credit Agreement are expressly incorporated herein and made a
part hereof

 

The Credit Agreement provides for the acceleration of the maturity of the Loans
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayments of Loans upon the
terms and conditions specified therein. In the event this Note is not paid when
due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to the principal and interest, all costs of collection, including
reasonable attorney fees.

 

Except as permitted by Section 10.3(b) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the
Administrative Agent and the Lender on their respective books; provided that the
failure of the Administrative Agent or the Lender to make any such recordation
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing hereunder or under this Note in respect of the Loans to be
evidenced by this Note, and each such recordation shall be prima facie evidence
of the obligations owing under this Note absent manifest error.

 

The Borrower, for itself its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF GEORGIA.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 6.1(c)

 

FORM OF OFFICER’S CERTIFICATE

 

TO:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

RE:

Credit Agreement dated as of June 9, 2011 among OGLETHORPE POWER CORPORATION (AN
ELECTRIC MEMBERSHIP CORPORATION) (the “Borrower”), the Lenders party thereto,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and Bank of Montreal and CoBank, ACB, each as L/C Issuer (as the same
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”)

 

DATE :                                                ,                      

 

Pursuant to the terms of the Credit Agreement, I,
                                                        ,
                          , of the Borrower, hereby certify on behalf of the
Borrower that, as of the quarter/year ending                   ,             ,
the statements below are accurate and complete in all material respects (all
capitalized terms used herein unless otherwise defined shall have the meanings
set forth in the Credit Agreement):

 

a.                                       No Default or Event of Default exists
under the Credit Agreement, except as indicated on a separate page attached
hereto, together with an explanation of the action taken or proposed to be taken
by the Borrower with respect thereto.

 

b.                                      Attached hereto as Schedule 1 are the
quarterly/annual financial statements for the fiscal period cited above which
accompany this certificate are true and correct and have been prepared in
accordance with GAAP (in the case of any quarterly financial statements, subject
to changes resulting from audit and normal year-end audit adjustments).  As of
the end of such fiscal period, Patronage Capital of the Borrower was at least
$575,000,000.

 

c.                                       In connection with the delivery of
annual financial statements only, attached hereto as Schedule 2 is an updated
Schedule 5.22 (Gross Member Revenues) of the Credit Agreement (calculated as of
the last day of the prior fiscal year).

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1 to Officer’s Certificate

 

Financial Statements

 

--------------------------------------------------------------------------------


 

Schedule 2 to Officer’s Certificate

 

Schedule 6.22 (Gross Member Revenues)(1)

 

--------------------------------------------------------------------------------

(1) In connection with the delivery of annual financial statements only

 

--------------------------------------------------------------------------------

EXHIBIT 10.3(b)

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

[which is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

3.

Borrower:

 

OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION)

 

 

 

 

4.

Administrative Agent:

 

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)               Select as applicable.

 

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

 

Credit Agreement dated as of June 9, 2011 by and among OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), as borrower (the “Borrower”),
the Lenders named therein, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and Bank of Montreal and CoBank, ACB, each as L/C
Issuer (as modified and supplemented and in effect from time to time, the
“Credit Agreement”)

 

 

 

 

6.

Assigned Interest:

 

 

 

Aggregate Amount of 
Commitment/Loans for all 
Lenders*

 

Amount of Commitment/Loans 
Assigned*

 

Percentage Assigned of 
Commitment/Loans

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

[7.

Trade Date:

 

                                      ](2)

 

 

 

Effective Date:                                            , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                      Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

(2)               To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Swing Line Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Consented to (if applicable):

 

 

 

OGLETHORPE POWER CORPORATION

 

(AN ELECTRIC MEMBERSHIP CORPORATION),

 

as Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as L/C Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF MONTREAL,

 

as L/C Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COBANK, ACB,

 

as L/C Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1                                 Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                              Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements to be an assignee under
Section 10.3(b) of the Credit Agreement (subject to receipt of such consents as
may be required under Section 10.3(b)(iii) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest, and either it or the Person exercising discretion in making its
decision to acquire the Assigned Interest is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has independently and without reliance
upon the Administrative Agent or any other Lender and based upon such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption to purchase the Assigned
Interest, and (vii) if it is a “foreign corporation, partnership or trust”
within the meaning of the Code, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                       Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                       General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of the parties hereto
and their respective successors and assigns. This Assignment and Assumption may
be executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Georgia.

 

--------------------------------------------------------------------------------
